     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 1 of 83   1


 1                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
 2     ___________________________________________________________

 3     Donald J. Trump,                ) Civil Action
                                       ) No. 1:19-cv-02173-CJN
 4                        Plaintiff,   )
                                       )
 5     vs.                             )
                                       ) Motion Hearing
 6     Committee on Ways and Means,    )
       United States House of          )
 7     Representatives, et al.,        ) Washington, D.C.
                                       ) Date: September 18, 2019
 8                        Defendants. ) Time: 10:00 a.m.
       ___________________________________________________________
 9
                       Transcript of Motion Hearing
10                              Held Before
                      The Honorable Carl J. Nichols
11                     United States District Judge
       ____________________________________________________________
12
                              A P P E A R A N C E S
13
       For the Plaintiff:          Patrick Strawbridge
14                                 CONSOVOY MCCARTHY PLLC
                                   Ten Post Office Square
15                                 8th Floor South PMB #706
                                   Boston, Massachusetts 02109
16
                                   Cameron T. Norris
17                                 CONSOVOY MCCARTHY PLLC
                                   1600 Wilson Boulevard, Suite 700
18                                 Arlington, Virginia 22209

19     For the Defendants U.S House of Representatives:
                               Douglas N. Letter
20                             Josephine T. Morse
                               Megan Barbero
21                             U.S. House of Representatives
                               Office of General Counsel
22                             219 Cannon House Office Building
                               Washington, D.C. 20515
23

24

25
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 2 of 83        2


 1     For the Defendants Letitia James, in her official capacity, and
       Michael R. Schmidt, in his official capacity:
 2                             Andrew Amer
                               Office of the Attorney General
 3                             28 Liberty Street
                               New York, New York 10005
 4     ___________________________________________________________

 5     Court Reporter:         Nancy J. Meyer, Official Court Reporter
                               Registered Merit Reporter
 6                             Certified Realtime Reporter
                               United States Courthouse, Room 6509
 7                             333 Constitution Avenue, Northwest
                               Washington, D.C. 20001
 8     ___________________________________________________________

 9                            P R O C E E D I N G S

10                THE COURTROOM DEPUTY:      Civil Action 19-2173,

11     Donald J. Trump vs. Committee on Ways and Means, United States

12     House of Representatives, et al.

13                Counsel, please come forward and identify yourselves

14     for the record.

15                MR. STRAWBRIDGE:     Good morning, Your Honor.      Patrick

16     Strawbridge on behalf of President Trump, here with my

17     colleague, Mr. Norris.

18                THE COURT:    Good morning, Mr. Strawbridge.

19                MR. AMER:    Good morning, Your Honor.       Andrew Amer on

20     behalf of the New York Attorney General and the Commissioner

21     for the New York State Department of Taxation and Finance.

22                THE COURT:    Good morning, Mr. Amer.

23                MR. AMER:    Thank you.

24                MR. LETTER:     Hello, Your Honor.     Douglas Letter,

25     general counsel of the U.S. House of Representatives.          With me
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 3 of 83          3


 1     are associate general counsel Megan Barbero and associate

 2     general counsel Josephine Morse.

 3                  THE COURT:    Good morning.

 4                  MR. LETTER:   Thank you.

 5                  THE COURT:    So let's start with you, Mr. Amer.

 6     Obviously we're here on your motion.        I have one question,

 7     which I suspect you anticipated, which is a -- just make sure I

 8     understand the current state of play question.          That's just

 9     whether the Commissioner has received a request from Chairman

10     Neal or anyone else, for that matter, for Mr. Trump's tax

11     returns.

12                  MR. AMER:    He has not, Your Honor.

13                  THE COURT:    Okay.   Thank you.

14                  So let's proceed on your motion.      And why don't you

15     start, and you can imagine I have some questions.

16                  MR. AMER:    Thank you, Your Honor.

17                  So the fundamental question on this motion is whether

18     a D.C. Federal Court is the appropriate forum to hear a claim

19     brought against New York officials sued in their official

20     capacity raising a facial constitutional challenge to a duly

21     enacted New York statute.      We say the answer is no; so that

22     count -- Count II of the complaint, the amended complaint,

23     against the New York defendants should be severed and

24     dismissed.    And we think, actually, Your Honor, the most

25     compelling argument in favor of granting our motion to dismiss
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 4 of 83      4


 1     is simply a survey of the legal landscape.

 2                 Let me just quickly catalog the cases that are in our

 3     favor.   The D.C. Circuit Court's decision in U.S. v. Ferrara.

 4     That involved a New Mexico official sued in the District of

 5     Columbia.    The Circuit Court said no personal jurisdiction.

 6     The turn of the Abbott case in this Court involving a case

 7     against the Texas Attorney General and other Texas officials

 8     sued in this Court.     This Court said no to the exercise of

 9     personal jurisdiction.      Lemon v. Kramer involving Maryland

10     officials, including the Maryland Attorney General, sued in

11     this District.    This Court said no personal jurisdiction.

12     Moore v. Motz, which is a case involving Maryland officials

13     sued in D.C.    This Court, again, said no based on personal

14     jurisdiction.

15                 The Fifth Circuit case in Stroman Realty I would

16     commend the Court to read.      That case involved Arizona -- an

17     Arizona official sued in Texas for a constitutional violation,

18     and the Fifth Circuit said no in terms of personal

19     jurisdiction; and, finally, the Supreme Court's decision in the

20     Leroy v. Great Western case.       That case, in fact, on its facts

21     was probably the most similar to this case.         That case involved

22     Idaho officials who were responsible for enforcing an Idaho

23     statute being sued in Texas, and the Court -- that was on venue

24     grounds.    The Court said there's no venue here because the one

25     obvious locus for that case is in Idaho.         So all of those cases
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 5 of 83       5


 1     answer the question I've posed in the negative.

 2                THE COURT:    Maybe.    Maybe.   Yes.

 3                MR. AMER:    And the -- go ahead, Your Honor.

 4                THE COURT:    So I want to -- I want to break down your

 5     argument a little bit, if I could, and I just want to

 6     understand in some respects your positions.         Let's assume --

 7     and your brief -- your briefs, I think, spent a lot of time

 8     focusing on the nature of the challenges right now as you

 9     portrayed as being facial.      Assuming this case had been brought

10     in New York Federal Court -- or at least the claims against

11     your clients -- who, in your view, would be a proper defendant

12     for a facial challenge to the TRUST Act?

13                MR. AMER:    There -- there's one person under standard

14     procedure who is the appropriate person for that action.         It is

15     the Commissioner.     He is the individual charged with the

16     responsibility for fulfilling the requirements under that

17     statute.   And what we're saying here is that the plaintiff

18     should have to do what every other litigant does when they want

19     to mount a facial challenge is you sue the elected official --

20     or appointed official who is responsible for enforcing the

21     statute in the state -- that is, the home state -- of that

22     official because --

23                THE COURT:    But is the Commissioner the elected

24     official charged with enforcing these provisions?          I thought

25     that the Attorney General at least had some enforcement role
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 6 of 83       6


 1     with respect to the tax laws here.

 2                MR. AMER:    He is the appointed official.

 3                THE COURT:    Sorry.    The appointed official?

 4                MR. AMER:    Yes.    And the Attorney General does not

 5     have any enforcement role under this statute.          None whatsoever.

 6     The request comes in to the Commissioner.         The Commissioner and

 7     his staff review the request, gather the material, make the

 8     necessary redactions, and then deliver the material.

 9                What the plaintiff cites to in terms of laws that the

10     Attorney General has responsibility for have nothing to do with

11     the TRUST Act.    They're more general laws about enforcing the

12     obligations and duty in a general sense of elected officials

13     and appointed officials.       So, for example, any appointed

14     official who acts in derogation of his or her duty would

15     perhaps be subject to a proceeding brought by the Attorney

16     General to have that person removed from office, but that is

17     enforcement of a different statute.        That's enforcement of the

18     statute that requires appointed officials to perform their

19     official obligations.      It's not enforcement of the TRUST Act

20     per se.   So we would say here that only the Commissioner would

21     be the proper party.

22                THE COURT:    Okay.    Now, let's talk about whether you

23     were talking about the Commissioner or the Attorney General,

24     but your actual arguments about personal jurisdiction and -- is

25     your argument -- and it's a little unclear to me from the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 7 of 83         7


 1     papers -- limited to or based on, I guess, in the first

 2     instance, the D.C. long-arm statute?        Or do you have a separate

 3     argument it would violate the due process clause of the federal

 4     constitution to hale your clients here to answer this

 5     complaint?

 6                  MR. AMER:    We -- we make both arguments.        And

 7     certainly the argument under the long-arm statute is the

 8     easiest and perhaps the one that Courts should address first.

 9                  THE COURT:   You concede in your papers that at least

10     Section (a)(1) of the long-arm statute has been interpreted to

11     be coextensive with the Constitution.        So the questions merge

12     at least for purposes of (a)(1); correct?

13                  MR. AMER:    That's correct.

14                  THE COURT:   And the corollary to that, I believe --

15     but I just want to make sure I understand your argument, or at

16     least the -- the -- what's implicit is if the claims against

17     either the Attorney General or the Commissioner satisfy one or

18     more of the long-arm provisions, then there is, in fact,

19     personal jurisdiction over one or the other of the defendants?

20     You concede that; correct?

21                  MR. AMER:    I don't if it's premised on (a)(3) or

22     (a)(4), because we believe under the Stroman rationale there

23     are other considerations of sovereign immunity and federalism

24     that would preclude the Court from exercising jurisdiction over

25     an elected official from another state in a facial
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 8 of 83       8


 1     constitutional challenge.

 2                 THE COURT:   So the argument would be even if the

 3     claims satisfy (a)(3) or (a)(4), it would be unconstitutional

 4     for what reason to exercise jurisdiction over the clients, your

 5     clients?

 6                 MR. AMER:    So under -- under principles of

 7     federalism, as well as sovereign -- state sovereignty, it would

 8     be improper for this Court sitting in D.C. to exercise

 9     jurisdiction over elected officials sued only in their official

10     capacity, and that also involves the question that the Ferrara

11     court raised, but did not resolve, which is an action against a

12     state official in his or her official capacity under Will v.

13     Michigan is no different from an action against the State of

14     New York.

15                 And we would say that this Court would not have

16     jurisdiction over the State of New York, both because, as

17     Ferrara noted, the definition of persons in the long-arm

18     statute doesn't extend to a state, but even if it did, it

19     wouldn't pass constitutional muster under the due process

20     clause.    It's simply inappropriate for a D.C. Federal Court to

21     be haling into its court the State of New York.          That would be

22     improper.

23                 I did want to mention just before I go through the

24     long-arm provisions that in contrast to all of the cases that I

25     ticked off, I didn't see a single case that the plaintiff cited
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 9 of 83      9


 1     to that involved upholding a decision by a federal court

 2     sitting in one state passing on the constitutionality of

 3     another state's statute through the device of a 1983 action

 4     brought against that state's officials sued in their official

 5     capacity.    I didn't see any case in their briefs like that, and

 6     I would mention, not only didn't I see a facial challenge, but

 7     I didn't see an as-applied challenge either.         And I would -- I

 8     would suggest to Your Honor that here we have probably the

 9     strongest case for granting a motion to dismiss, because it is

10     a facial challenge.

11                 THE COURT:   So can we -- let's talk about that.      I

12     understand the distinction you're drawing between facial and

13     as-applied, but Mr. Trump certainly argues he would be injured

14     in the event that his private financial or tax information is

15     disclosed by New York to the House.        I get your point that that

16     may not be alleged right now, but at least for purposes of the

17     briefing, that's the injury that Mr. Trump claims he would

18     suffer.

19                 And my question for you is for purposes of (a)(3) and

20     (a)(4) at least of the long-arm statute, do you agree that that

21     injury -- and I get your -- you have argued that that may not

22     be an injury, but, again, assuming it's an injury for the

23     purposes of the long-arm statute, is that injury one that

24     occurs in this District?

25                 MR. AMER:    We say, first of all, that the problem
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 10 of 83         10


 1     with focusing on that injury is that it has no discernible

 2     relationship to the First Amendment claim that he's asserting,

 3     and for long-arm jurisdiction, the fundamental requirement is

 4     that the conduct that serves as the hook for jurisdiction has

 5     to bear a discernible relationship to the injury, unlike when

 6     you're asserting general jurisdiction.

 7                 THE COURT:    And I understand that point, and that's

 8     what I was trying to assume away in my question, which is to

 9     say I get your argument about facial and the claim that's

10     asserted here, but let's assume hypothetically we're in a world

11     where a request has been posed to your clients, which could

12     have happened last week -- I know it didn't -- and there was an

13     attempt to respond by producing information to Congress.

14                 Mr. Trump says the injury that he would suffer in

15     those circumstances is the production of information to the

16     House, and my question is just do you concede -- and I --

17     granting all of the arguments you have about the hypothetical,

18     do you concede that that would be an injury that would be

19     suffered in this District?

20                 MR. AMER:    No, because that's not injury.         The injury

21     occurs when the material is -- when something happens to that

22     material once it's in the committee's hands.          The mere act of

23     delivering state tax return information to another government

24     official is not injury.      In fact, New York has permitted that

25     very information sharing to go on for the better part of 20
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 11 of 83     11


 1     years.

 2                 THE COURT:    And is that an argument -- your argument

 3     that that is not an injury, is that an argument that that's not

 4     an injury under provisions (a)(3) and (a)(4) of the long-arm

 5     statute, or is that an Article III injury-in-fact argument

 6     you're making or both?

 7                 MR. AMER:    That is a long-arm statute

 8     no-tortious-injury argument.       I'm not addressing Article III

 9     standing on this motion.

10                 THE COURT:    So -- and, again, I was trying to assume

11     that -- that answer away, but --

12                 MR. AMER:    You're just --

13                 THE COURT:    -- if Mr. Trump is right that he suffers

14     an injury under the long-arm statute or would suffer an injury

15     in the event that New York produces information to the House --

16     and I understand you don't agree with that, but let's assume

17     that he's right about that -- would that injury be suffered in

18     this District for purposes of (a)(3) and (a)(4) of the long-arm

19     statute?

20                 MR. AMER:    Making all of those assumptions --

21                 THE COURT:    Yes.

22                 MR. AMER:    -- he's clearly receiving the information

23     in D.C., and so we're not saying that whatever it is he suffers

24     doesn't happen in D.C.      We're simply saying for many reasons it

25     doesn't satisfy either (a)(3) or (a)(4).         There are a host of
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 12 of 83       12


 1     them which I'm happy to go through.

 2                 THE COURT:    Yes.   Sure.

 3                 MR. AMER:    I did want to start out, though, with

 4     the -- the initial point that there's no discernible

 5     relationship between whatever he's claiming is this injury and

 6     his First Amendment claim.       The -- the -- the claim is a facial

 7     challenge, and the only conduct that gives rise to that claim

 8     is the enactment of the TRUST Act, which Mr. Trump alleged was

 9     motivated by some discriminatory or retaliatory animus on the

10     part of the New York Legislature in New York.          So there's

11     nothing about his claim that bears any relationship whatsoever

12     to conduct by either the New York Attorney General or the

13     New York Commissioner.      There's no allegation in the amended

14     complaint that either of the New York defendants had any

15     involvement with the enactment of the statute, and none of the

16     activities, which I'm going to go through in some detail, that

17     plaintiff recites as the hook for jurisdiction over New York

18     defendants, whether it's conduct by the Commissioner in the

19     future, responding to a request, or it's the Attorney General's

20     conduct attending conferences and events here or participating

21     as a litigant in D.C. litigation in her official capacity, none

22     of that has anything to do with the enactment of the TRUST Act.

23                 And so absent the critical nexus between plaintiff's

24     First Amendment claim, which is the only claim he's brought

25     against the New York defendants, and any past or future conduct
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 13 of 83    13


 1     by the New York defendants, there's simply no basis for

 2     invoking long-arm jurisdiction, and, quite frankly, that should

 3     be the end of the analysis.

 4                 But in addition to the lack of this critical nexus, I

 5     think if we look at the conduct that they're relying on, it's

 6     easy to see how it simply doesn't satisfy the various -- or the

 7     three provisions of the long-arm statute that Mr. Trump relies

 8     on, and I think it's easiest to discuss the conduct just for

 9     each defendant separately.

10                 So for the Commissioner, who I'd like to address

11     first, Mr. Trump points to the fact that the Commissioner lived

12     and worked in D.C. many years ago before he assumed his

13     official position.      Quite frankly, it's unclear what provision

14     of the long-arm statute the plaintiff thinks that is relevant

15     to, but surely it just has absolutely no relationship to the

16     constitutional challenge here.        There's also some mention of

17     his work as a policy advisor for Secretary Clinton, and I can't

18     imagine what that has to do with anything, particularly because

19     Secretary Clinton's campaign headquarters were in Brooklyn,

20     New York, not in the District of Columbia.

21                 Plaintiff next points to activities the Commissioner

22     hypothetically will undertake in the future, assuming that a

23     request is made under the Act.        He will purportedly review the

24     request.    He'll work with his staff to gather the material.

25     He'll redact the material.       He'll deliver it to Chairman Neal.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 14 of 83   14


 1     Conduct, quite honestly, that will never happen if there's no

 2     request.    And even if there is a request, none of that conduct

 3     will necessarily involve the Commissioner stepping foot into

 4     D.C.

 5                 THE COURT:    Right.   You just put an adverb in there,

 6     "necessarily."     And I just want to pause you for a second,

 7     which is, as you know from prior hearings, I view this as a

 8     complicated procedural question because we have a statute

 9     passed by New York that would obviously allow it to produce

10     certain records if requested by the chairman, but we're

11     assessing a whole bunch of issues relating to the statute or we

12     might be assessing -- or a request in a very hypothetical

13     prerequest context, which poses a whole host of issues relating

14     to ripeness and mootness or potential mootness, things that

15     animated the last hearings, for me at least, to try to figure

16     out a way to ensure that the case didn't become moot as soon as

17     it became ripe.     So I -- I completely understand your focus on

18     the present state of facts.

19                 But I also want to be thinking about at least a

20     hypothetical set of future facts in the event that events take

21     place that are the ones that led Mr. Trump to file this

22     lawsuit.    And so I'm going to pose another hypothetical, and I

23     get that it is not the present set of facts, but I'm -- I am

24     thinking about what happens in the future; and, that is, assume

25     a request is made by Chairman Neal to the Commissioner in
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 15 of 83          15


 1     writing and it satisfies the requirements of the TRUST Act and

 2     the Commissioner or someone acting at his direction traveled to

 3     D.C. to produce the records to the House, wouldn't that

 4     production, the traveling here, stepping foot in D.C. and

 5     producing the records to the House be an act or omission

 6     occurring in this District sufficient for the purpose of (a)(3)

 7     of the long-arm statute?

 8                  MR. AMER:    It would not, Your Honor, and there are a

 9     number of reasons why.      There's the -- there's the government

10     context doctrine that would cover that type of conduct, and it

11     would exclude consideration of that type of activity from a

12     long-arm jurisdiction analysis.        There's -- the fact that it's

13     not commercial activity, that would satisfy (a)(1).

14                  THE COURT:   I was focused on (a)(3).

15                  MR. AMER:    There's that the fact that it's conduct

16     undertaken, you know, outside the District, that's nothing more

17     than a federal official performing his duties as an appointed

18     official under a duly enacted statute.         This is so different

19     from the Calder v. Jones where the Court adopted an

20     effects-type analysis, because, first of all, it's not a tort

21     case here.    It's a facial and -- and in your hypothetical an

22     as-applied challenge.

23                  THE COURT:   Correct.

24                  MR. AMER:    Calder involved a tort claim.         It was a

25     libel claim, and the conduct had obvious consequences when it
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 16 of 83     16


 1     occurred, which was prior to when the case was brought.         And,

 2     in fact, the Stroman Fifth Circuit case and even the

 3     D.C. Circuit case in Ferrara do a good job of distinguishing

 4     Calder.

 5                 THE COURT:    Well -- but the whole point of the TRUST

 6     Act, with respect, was to permit New York to produce

 7     information into this District, and I take it that you're --

 8     one of the arguments is that that production could occur

 9     through the Commissioner acting only in New York.

10                 MR. AMER:    Correct.

11                 THE COURT:    And my hypothetical is designed to say,

12     well, aren't there some circumstances where the Commissioner or

13     someone acting on the Commissioner's behalf is acting in D.C.,

14     traveling to D.C., turning the records over to Congress in D.C.

15     But I don't think it's really disputable that the only point of

16     the TRUST Act is to enable the production to this District to

17     the House of information if requested.

18                 So New York well knew and, frankly, intended that if

19     there was a request that the information would come here, and

20     it doesn't seem to me that that -- that there would be a

21     serious constitutional problem holding that so long as the

22     long-arm statute is satisfied, that in the circumstances I've

23     described requiring the Commissioner to answer about the

24     lawfulness of such conduct would be problematic.

25                 MR. AMER:    Again, Your Honor, this goes back to our
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 17 of 83       17


 1     point, which I know we assumed away before; that just

 2     delivering material to an official based in D.C. is not the

 3     injury that the plaintiff is really complaining about, because

 4     for all we know, Chairman Neal could review the material,

 5     determine that there's nothing there that requires any further

 6     action, and can do nothing with the material.

 7                 So -- so what the statute provides for is the same

 8     tax sharing information objective that that statute prior to

 9     the amendment, you know, allowed for 20 years, including, you

10     know, Mr. Trump's tax returns because he filed in New York

11     before he was president.       So the amendment doesn't change the

12     nature of what New York was seeking to do in terms of tax

13     sharing.

14                 I would also point out that, you know, you can't

15     today base personal jurisdiction or venue on highly speculative

16     conduct that may or may not happen in the future.           And I don't

17     think this is a complicated issue in terms of seeing a way for

18     Mr. Trump to protect his interests.        Mr. Trump has come to this

19     Court asking for extraordinary injunctive relief to protect

20     him, as Your Honor put it, from having his claim become ripe

21     and moot in the same instance.        And we don't claim that his

22     facial challenge is not ripe.       It is ripe, but it's ripe to be

23     determined in a New York court, and the same emergency motion

24     that he filed with this Court can be filed before a New York

25     judge.    The difference is that that New York judge will have
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 18 of 83         18


 1     personal jurisdiction over the one defendant who needs to be a

 2     party to that case, which is the Commissioner.

 3                 THE COURT:    So, as you know, one of the things

 4     Mr. Trump argues is even if that were to happen, even if the --

 5     I were to hold there is no jurisdiction over the New York

 6     defendants, then he would still be permitted to litigate Count

 7     II in this Court against the House defendants.          I didn't see

 8     you disagree with that proposition in your brief.           You said it

 9     would be inappropriate to enter All Writs Act relief in that

10     circumstance against your clients -- and I get that -- no

11     longer defendants -- but do you agree or not that Mr. Trump

12     could litigate the constitutionality of the TRUST Act without

13     your clients here as defendants?

14                 MR. AMER:    He absolutely cannot do that.

15                 THE COURT:    Why not?

16                 MR. AMER:    Because the only proper procedural way to

17     challenge a state statute is to sue the official charged with

18     responsibility for that statute.

19                 THE COURT:    Well, I don't think that's right.       I

20     mean, there are cases in which private parties litigate, among

21     other things, the constitutionality of the federal statute that

22     grants someone authority to do something and states -- or the

23     federal government sometimes intervenes in those disputes.

24     There are rules and statutes that require notice to the

25     relevant government entity whose action is challenged as
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 19 of 83       19


 1     constitutional.

 2                 Often the government -- relevant government entity

 3     will intervene, but I don't think -- but at least I'm not aware

 4     of -- and if you have a -- a case that stands clearly for the

 5     proposition that the constitutionality of a state statute can

 6     never be passed upon absent a direct claim against the relevant

 7     state official, you know, I'd love to hear it.          I'm just not

 8     aware of such a case.

 9                 MR. AMER:    We are talking now about a facial

10     challenge, not an as-applied challenge.         I think the examples

11     you were citing are as-applied where -- where two private

12     individuals are in litigation somewhere and there's an -- an --

13                 THE COURT:    Sure, let me just -- let me give you my

14     hypothetical just a little bit clearer.         Hypothetically, I

15     dismiss the New York defendants for lack of personal

16     jurisdiction.     The House has not moved to dismiss Counts I or

17     II.   Those counts are still around, and Chairman Neal poses a

18     specific request to the Commissioner of New York.           So now we're

19     talking about an as-applied challenge.

20                 In that context, is Mr. Trump right that I could

21     determine not just whether the committee -- or Chairman Neal

22     has the authority to make the request but whether the TRUST

23     Act, at least in the particular context of that request, is

24     constitutional?

25                 MR. AMER:    Well, you certainly couldn't enjoin the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 20 of 83      20


 1     New York defendants if they weren't present before you.          If in

 2     that hypothetical Mr. Letter were to raise on behalf of his

 3     clients -- or I should say Mr. Trump would raise a

 4     constitutional challenge to that statute, that's obviously a

 5     case that is not before the Court now.         I would have to

 6     consider whether that would be one of those instances where,

 7     for example, notice would have to be given to the New York

 8     Attorney General and then she could intervene to assess that

 9     argument.

10                 But, honestly, because that issue hasn't been

11     presented here, I can't give you more on that.          If you would

12     like me to address it in a letter to the Court with any

13     additional authority on that case, I could try and do that,

14     but, again, that's not this indication.

15                 THE COURT:    Sure.   This District disfavors letters,

16     but if you find something either on that question or something

17     else we discuss this morning that you want to bring to my

18     attention through a notice of supplemental authorities, of

19     course I'd consider it.

20                 MR. AMER:    I think here the essence of the challenge

21     is not and cannot be an as-applied challenge because, as

22     Mr. Trump rightly points out, this statute, like most tax

23     sharing information statutes, doesn't provide the target of the

24     request with notice.      So there really isn't an opportunity for

25     this to be litigated in the context of an as-applied challenge,
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 21 of 83    21


 1     because with no notice, the request will be made and responded

 2     to before Mr. Trump is aware.       And so that's why this case has

 3     to be brought as a facial challenge, and, quite frankly, it has

 4     to be brought in New York because the only proper entity to

 5     bring that facial challenge against is the Commissioner.

 6                  And -- and we don't think this Court can use it's All

 7     Writs power to enjoin parties that are not present here,

 8     because, number one, we don't see that the All Writs Act is

 9     being utilized for purposes of trying to protect a preexisting

10     order of this Court, because there's been no -- no order of

11     this Court.    We don't see that the legal rights being sought to

12     be vindicated here, which is some First Amendment right based

13     on motivations of legislators, is -- is, you know, sufficiently

14     clear under the law to allow the All Writs Act to be invoked.

15     And, finally, you cannot invoke the All Writs Act when there is

16     another available remedy to you, and here there is.

17                  There is a facial challenge to be brought in New York

18     against the Commissioner sued in his official capacity, which

19     is the way every other litigant brings that type of claim, and

20     for Mr. Trump to simply say that it is his personal preference

21     not to pursue that course doesn't mean that the remedy is not

22     available.    It simply means he chooses not to avail himself of

23     it, and that's not good enough for the All Writs Act.

24                  THE COURT:   So I interrupted you while you were

25     talking about the various acts that Mr. Trump relies on.        You
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 22 of 83          22


 1     started with the Commissioner.        Do you want to talk about the

 2     Attorney General a little bit?

 3                 MR. AMER:    Sure.    So there are the -- there's -- with

 4     respect to the Commissioner, just to finish that up --

 5                 THE COURT:    Sure.

 6                 MR. AMER:    -- there are the acts that he will take in

 7     the future if there's some request that is made.          As we said,

 8     we don't believe that a plaintiff can rely on alleged future

 9     conduct to satisfy the long-arm statute.         It has to be conduct

10     that has already occurred.        We think the Acorda case that

11     plaintiff cites to, which is that amended new drug application

12     case --

13                 THE COURT:    Yeah.

14                 MR. AMER:    -- is easily distinguishable.          There the

15     Court said that the very act which had already occurred of

16     submitting those new drug applications committed the drug

17     manufacturer to market the drug in Delaware, which was the

18     basis -- the whole nexus for the patent infringement claim.             So

19     there was already conduct that predetermined the defendant's

20     presence in the District.        And here the mere passage of the

21     TRUST Act does not commissioner -- does not commit the

22     Commissioner to do anything in D.C., and he certainly can't act

23     on a request that he hasn't received yet.

24                 And as we've already discussed, we don't think the

25     Calder case is applicable here.        The effects approach, as far
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 23 of 83        23


 1     as I'm aware, has never been applied outside the context of a

 2     tort action, certainly not in the 1983 constitutional case.

 3                 None of this conduct that the Commissioner would take

 4     is commercial activity that would satisfy (a)(1).           There's a

 5     host of cases from this District that catalog what commercial

 6     activity looks like, and it's what you think it would look

 7     like.   It's negotiating contracts, performing contracts,

 8     holding board meetings, operating an office.          None of that

 9     bears any relationship to conduct that would be official

10     conduct enforcing the dictates of the lawfully enacted statute.

11                 I mentioned briefly before the government's context

12     doctrine, we think that would preclude relying on any of the

13     Commissioner's conduct here.       We think --

14                 THE COURT:    Has any Court held that -- I think the

15     answer is no -- but passing a state statute for the purpose of

16     permitting information to be produced to Congress and then

17     producing that information is a government contact for purposes

18     of D.C.'s long-arm statute?

19                 MR. AMER:    I'm not aware of any Court addressing that

20     specific fact pattern one way or the other, but I would say I

21     don't know why it would focus on the enactment of the statute.

22     I think what you would focus on is the communication between

23     the official charged with enforcing the statute and the

24     government officials situated in D.C., and I think what I would

25     say on that point is that, you know, one could imagine that the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 24 of 83        24


 1     Commissioner would need to pick up the phone and talk to

 2     Chairman Neal to -- if there were questions about the request,

 3     perhaps to discuss the need to make some redactions, perhaps

 4     the need to communicate staff to staff about logistics of

 5     delivering the material, but it seems to me that none of that

 6     would be appropriate under the government context.

 7                 THE COURT:    To the extent government context doctrine

 8     has been limited or interpreted to be -- to have a First

 9     Amendment component, is the production of information in

10     response to a request activity that has any First Amendment

11     component to it?

12                 MR. AMER:    I think the First Amendment considerations

13     do come into play because I think, essentially, what you're

14     posing is a Hobson's choice to the Commissioner in the absence

15     of the government context doctrine.        You're saying to the

16     Commissioner, You either fulfill your duties as you deem

17     necessary under the statute by contacting whoever you need to

18     contact on the committee in Chairman Neal's office or you

19     subject yourself to jurisdiction in D.C.         And I think that's

20     the very type of Hobson's choice that First Amendment

21     considerations would come into play on.         And so I think for

22     that reason, the government context doctrine would apply here.

23                 This is not a situation where a principal has

24     retained an agent to act on his behalf before a federal office

25     here in D.C. and then has some dispute with his agent and
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 25 of 83    25


 1     claims that that's not appropriate.

 2                 I think if Your Honor has no more questions about the

 3     Commissioner's conduct, I would discuss the Attorney General's

 4     conduct.

 5                 THE COURT:    Sure.

 6                 MR. AMER:    There's the allegation that the Attorney

 7     General went to law school in D.C., which was obviously many

 8     years ago before she was elected the Attorney General of

 9     New York.    There are allegations that she attends conferences

10     and seminars and events and interviews in D.C. and that she is

11     a litigant in her official capacity in a number of cases here

12     in D.C.

13                 I think it's patently obvious that none of that

14     activity bears any discernible relationship to plaintiff's

15     First Amendment claim.      Instead, I think it is the case that

16     plaintiff is trying to make a case under the persistent course

17     of conduct plus factor in (a)(4), and that's problematic for a

18     number of reasons.      First of all, there's no predicate conduct

19     of the Attorney General outside D.C. that's causing tortious

20     injury within D.C. that you have to have before you even look

21     to plus factors.     There's nothing in this amended complaint

22     that connects the Attorney General to the provision of state

23     tax information to the committee.        That's all put on the

24     Commissioner's shoulders.

25                 So it seems to me that what they're trying to do here
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 26 of 83        26


 1     is mix and match the defendants so that you have conduct

 2     outside D.C. with tortious injury in D.C. at the hands of the

 3     Commissioner coupled with persistent course of conduct by the

 4     Attorney General, and you can't do that.         It's got to be the

 5     same defendant that is conducting activities that satisfy both

 6     elements of (a)(4).      So that's the first problem.

 7                 The second problem is that official activities do not

 8     constitute persistent course of conduct.         That's the holding of

 9     this Court in the Pollack v. Meese case, a case which is cited

10     many times in later decisions for that exact principle.         If

11     it's individual conduct, yes; if it's official conduct, no.

12     And there's nothing about any of the activities of the Attorney

13     General, particularly her appearance in -- I think it's nine

14     lawsuits that they cite to, that is anything other than

15     official conduct.

16                 THE COURT:    What if -- what if -- I'm trying to keep

17     this as general as possible, because I understand your point

18     about mixing and matching defendants' conduct.

19                 What if, hypothetically, again, someone acting on

20     behalf of the House of Representatives on the one hand and

21     someone acting on behalf of New York agreed, reached an

22     agreement, that one way to get Mr. Trump's New York state tax

23     return in the House of Representatives was for New York to pass

24     the TRUST Act and for the House to then request records under

25     it?   Wouldn't that allegation be close to a conspiracy
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 27 of 83         27


 1     allegation sufficient to satisfy (a)(3)?

 2                  MR. AMER:    It would not, Your Honor.     That simply

 3     goes to the motivation for enacting legislation.          That has --

 4     that doesn't support any type of claim, let alone a First

 5     Amendment claim, and it certainly hasn't been alleged here.

 6     There's no conspiracy claim in this amended complaint

 7     whatsoever.

 8                  And I would also point out that the allegations of

 9     conduct by the Attorney General that are -- that purport to

10     justify some sort of conspiracy jurisdiction, as far as I read

11     them, relate to her and two other House committees, not the

12     House Ways and Means Committee, which is the only defendant in

13     this case.    And I think under any charitable reading of that

14     allegation, it's not conspiracy.        It's two or three entities

15     that have investigatorial functions pursuing information --

16     pursuing the same information that was made public during

17     certain hearings.

18                  So its parallel track investigations has nothing --

19     has nothing to do with the House Ways and Means Committee, has

20     nothing to do with the TRUST Act, and it -- and it has nothing

21     to do with any sort of coordinated effort, other than it's just

22     parallel -- like I say, parallel investigations based off the

23     same information.

24                  THE COURT:   Right, right.    That's what you say about

25     the complaint, but my hypothetical was, I think, more specific,
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 28 of 83     28


 1     which is assume, again, an actual express agreement as

 2     between -- I'll put it this way -- New York and the House for

 3     New York to pass a statute that's called the TRUST Act,

 4     ultimately, for the House -- one of the relevant committees --

 5     one of the two relevant committees, I guess, including this

 6     one -- to ask for the information, and so you have an

 7     agreement -- which is obviously required for conspiracy

 8     purposes.    And at least Mr. Trump argues that the acts in D.C.

 9     of the relevant House players -- and I know I'm keeping it

10     general, but let's assume that includes the receipt of

11     information and the later public dissemination of that

12     information, wouldn't that be acts imputable to the

13     co-conspirators, again, assuming there's an express agreement

14     to have the TRUST Act passed for the very purpose of allowing a

15     request to be made by the House?

16                 MR. AMER:    There's no such thing as conspiracy to

17     enact legislation, Your Honor.        I mean, you know, people

18     discuss and coordinate with respect to passing legislation all

19     the time.    Nonprofits, you know, suggest draft language.       Not

20     only is there no such thing as a conspiracy to enact

21     legislation, but, quite frankly, it's covered by the

22     deliberative process privilege.

23                 You can't even get information relating to, for

24     example, executive branch discussions with the legislative

25     branch over the enactment of a statute.         A statute's passed,
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 29 of 83         29


 1     and a party who claims they are harmed by the statute can bring

 2     a challenge to that statute either on its face or as-applied,

 3     but to argue that because individuals discussed passing that

 4     statute and have ill motives doesn't make a conspiracy.          It

 5     just doesn't.

 6                  I'm not aware of any case that holds that you can

 7     challenge a statute because you contend that it was prompted by

 8     ill motives and, further, you can bring in for jurisdictional

 9     purposes people who never entered the jurisdiction on some kind

10     of conspiracy theory.      It just -- that just makes no sense.

11                  Finally, for all these reasons, we would just in

12     terms of conduct mention that we don't think there's been a

13     good faith basis here for any jurisdictional discovery.

14     There's nothing that they have articulated with the required

15     specificity to meet the standard for granting jurisdictional

16     discovery.    There's no conduct of the AG that can constitute

17     persistent course of conduct because it's all, as I say, her

18     official conduct.     And so this effort to try to derail this

19     motion for jurisdictional discovery should be rejected.          It is

20     what the case has referred to as the proverbial fishing

21     expedition.

22                  I did want to mention a couple of principles that

23     apply here that are separate and apart from the standard

24     jurisdictional long-arm analysis.        I alluded to them.     There's

25     the Will v. Michigan, holding that a suit against elected
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 30 of 83        30


 1     officials in their official capacity is a suit against the

 2     state itself, and that, again -- although it hasn't been

 3     resolved by the D.C. Circuit Court -- was certainly recognized

 4     as a potential issue, and we don't think the Ex Parte Young

 5     doctrine would apply here.       This is a simple case of suing two

 6     New York state officials in their official capacity, and it's

 7     no different from haling the State of New York into this Court.

 8     And the long-arm -- and then it's just a question of applying

 9     the definitions of persons under the long-arm statute.           And on

10     that question, the Ferrara court was definitive.          They -- that

11     Court expressly held that the term "person" as used in the

12     long-arm statute does not include a sovereign state.            So that's

13     the end of the analysis.       There's really no room for this Court

14     to -- to make an exception to that definition.

15                 THE COURT:    Well, I think it -- it requires one to

16     grapple with the question of if Ex Parte Young says that suits

17     like this are not suits against the state for purpose of the

18     Eleventh Amendment -- because if they were, then they would --

19     could not be brought.      So the suit is not a suit against the

20     state for purposes of the Eleventh Amendment, but it is a suit

21     against the state for purposes of the long-arm statute, there's

22     clearly a disconnect between those two things, and one could

23     imagine concluding that if it's not a suit against the state

24     for purpose of the Eleventh Amendment, it is also not a suit

25     against the state for purposes of a long-arm statute.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 31 of 83        31


 1                  MR. AMER:    But, Your Honor, that's not what

 2     Ex Parte Young says.      It says it's not a suit against the state

 3     for the limited purpose of seeking prospective injunctive

 4     relief, and the rationale of that case -- so it does bar suing

 5     the state, qua state, and it bars state officials from monetary

 6     damages --

 7                  THE COURT:   Right --

 8                  MR. AMER:    -- when they're sued in their official

 9     capacity.

10                  THE COURT:   And this is a case for declaratory

11     injunctive relief.

12                  MR. AMER:    I understand.   The rationale of Ex Parte

13     Young is you are suing an elected official with respect to

14     conduct that violates the Constitution and, therefore, they

15     lose their immunity protection.

16                  Here you're suing an elected official, the

17     Commissioner, not for violating a -- conducting -- conduct that

18     is in violation of a law, but -- but conduct that is pursuant

19     to a duly enacted statute.

20                  THE COURT:   No, no, no.     I mean, the claim is that

21     the actions taken by the Commissioner would be

22     unconstitutional.

23                  MR. AMER:    That's not the claim here.     The claim

24     here --

25                  THE COURT:   That is what the claim would be in the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 32 of 83       32


 1     event that the Commissioner decides to produce records to the

 2     House.

 3                 MR. AMER:    Again, the only claim asserted here is a

 4     facial First Amendment challenge.        So it has nothing to do with

 5     the Commissioner's conduct at all.

 6                 THE COURT:    Well, but even --

 7                 MR. AMER:    It has to do with that -- sorry.

 8                 THE COURT:    But even the claim as it's asserted here

 9     is that the Commissioner is the person that is, as you conceded

10     earlier, the appropriate defendant for alleging that the

11     New York state statute is contrary to the Constitution, the

12     federal constitution.      That's the claim.     And it's -- the claim

13     seeks declaratory and injunctive relief relating to the alleged

14     unconstitutional nature of the New York state statute.

15                 And the reason that the suit is even permitted to be

16     in this court in the first place is because Ex Parte Young says

17     that suit is a suit brought against those persons in their

18     official capacity and is not a suit against the state such that

19     the Eleventh Amendment would bar it.         So then one says, Well,

20     given that holding, why doesn't the same principle apply in the

21     context of the long-arm statute?        Which is that we conclude

22     this is not a suit against the State of New York under Sections

23     (a)(3) and (a)(4) -- or the whole long-arm statute because of

24     Ex Parte Young.

25                 MR. AMER:    And what I would say, Your Honor, is that
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 33 of 83          33


 1     Ex Parte Young doesn't say it's not a suit against the state.

 2     It says it is a suit against the state, but we will make an

 3     exception and we will allow a claim for prospective injunctive

 4     relief.    My position is that that exception, if it is to be

 5     made, is to be made by the D.C. Legislature in how it defines

 6     persons who can be sued under the long-arm statute.             And it's

 7     certainly perfectly, you know, amenable to that legislative

 8     body to make an exception or to define persons differently so

 9     that it would include an action against a state challenging a

10     statute.    And -- and, you know, there would be a separate

11     question whether that long-arm statute as amended would then

12     satisfy due process.

13                 THE COURT:    Right.   For the reasons we --

14                 MR. AMER:    That's a separate issue.

15                 THE COURT:    -- discussed earlier.      Yes?

16                 MR. AMER:    We also think that separately the Court

17     should apply principles of sovereign state immunity and

18     federalism under the due process clause to grant the motion,

19     and that's quite cogently laid out in the Stroman Realty case,

20     and I would commend the Court to review that case.              And by the

21     way, Stroman does have a discussion of Ex Parte Young as well.

22                 THE COURT:    Yes, it does.

23                 MR. AMER:    I want to just very briefly touch on

24     venue, Your Honor.

25                 THE COURT:    Sure.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 34 of 83      34


 1                 MR. AMER:    The plaintiff argues that venue is

 2     appropriate under (b)(2) of the general venue statute and

 3     that's where a substantial part of the events giving rise to

 4     the claim occurs in D.C.       We say that's wrong for a couple of

 5     reasons.

 6                 First, the First Amendment claim that's alleged here,

 7     no part of the events relating to that claim occurred in D.C.

 8     It's all about the enactment of the statute.          It's all about

 9     retaliatory and discriminatory animus alleged on the part of

10     New York legislators in New York.        So that deals with Claim 2.

11                 As to Claim 1 against the House defendants, again,

12     that claim isn't even ripe.       There's been no request.

13     Plaintiff argues that it's sufficient for venue purposes that

14     there will be future harm in D.C., and he relies on the League

15     of Women Voters v. Browning.       Browning's distinguishable, as

16     are some other cases like Browning, because they deal with

17     venue as between two different districts within the same state.

18     So Browning dealt with whether the suit should have been in the

19     Northern District of Florida or the Southern District of

20     Florida, and as other Courts have recognized when that's the

21     issue, you don't raise the question of whether it's appropriate

22     for one state's court to exercise jurisdiction over another

23     state's officials and law.       So we think that's distinguishable.

24                 And on this point, we think the Leroy case is

25     controlling.     The Leroy case on its facts is perhaps the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 35 of 83       35


 1     closest case to this one.       In Leroy it involved a plaintiff

 2     suing an Idaho official in Texas to challenge the

 3     constitutionality of an Idaho statute.         And the Supreme Court

 4     did something a little unusual in that case in that it reversed

 5     the analysis and dealt with venue before personal jurisdiction.

 6                  THE COURT:   That's pre-Steel Co.

 7                  MR. AMER:    Right.   And so addressing the venue issue,

 8     the Court said there's only one obvious place this Court --

 9     that this action should have been brought.         The only obvious

10     place is Idaho.     And a quick quote from that decision.       Quote,

11     "Federal judges sitting in Idaho are better qualified to

12     construe Idaho law and to assess the character of Idaho's

13     probable enforcement of that law than are judges sitting

14     elsewhere."    That's at page 1 -- 186 of 443 U.S.        We think that

15     applies here.     It's directly on point.

16                  And the only other two points address more procedural

17     issues.    It's the All Writs Act, and I think we've discussed

18     that already.     We don't think that the All Writs Act can be

19     used here.

20                  And then the final thing is just to say that the

21     suggestion by Mr. Trump that this Court should put this motion

22     on a shelf to gather dust while the injunction remains in place

23     against the New York defendants is not something the Court

24     should give any serious consideration to given the back --

25     procedural background that brought us to this motion.           As the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 36 of 83     36


 1     Court's aware, the quid pro quo for the Commissioner's good

 2     faith proposal was that this motion be decided on an expedited

 3     basis.    And to suggest that the Court without any good reason

 4     simply hold this motion in abeyance so that it can keep in

 5     place the temporary injunction that is currently in place is,

 6     quite frankly, totally improper.        That wasn't the understanding

 7     of the Commissioner as part of his good faith proposal, which

 8     was something that the Commissioner put on the table in direct

 9     response to this Court's invitation to resolve the problem that

10     Mr. Trump had.

11                 We did that in good faith, and so we don't think it

12     would be at all appropriate to try and turn that good faith

13     proposal, which was based on expedited treatment of this

14     motion, into some sort of de facto concession to Mr. Trump's

15     proposal that we flatly rejected, quite frankly, which is

16     exactly what he's asking for now.

17                 And, you know, here, when the Court -- if the Court

18     grants this motion, severs Count II, dismisses the New York

19     defendants, Mr. Trump's interests continue to be protected for

20     the very reason that the New York defendants' proposal was

21     found to be attractive to this Court.         We have for another week

22     an injunction in place, and Mr. Trump can seek the same relief

23     he sought from this Court in New York, and that fully protects

24     his interests.     And then it will be up to the New York court to

25     determine what to do.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 37 of 83     37


 1                 So unless the Court has any other questions.

 2                 THE COURT:    Thank you, Mr. Amer.

 3                 MR. AMER:    Thank you.

 4                 THE COURT:    Mr. Strawbridge.

 5                 MR. STRAWBRIDGE:     May it please the Court.

 6                 I just want to start with kind of a point that

 7     might -- probably won't, but it might actually make this whole

 8     proceeding a lot simpler; and, that is, I think we pointed out

 9     in our brief that it actually makes very little practical

10     difference in this case if this matter proceeds with the

11     New York Attorney General as a defendant or as an intervenor.

12     I did not -- we invited in our opposition brief, we pointed out

13     the fact that the New York Attorney General would almost

14     certainly intervene to defend a statute.         The New York Attorney

15     General has made statements to that effect, even if they were

16     dismissed as a party in this case.        I did not hear my friend on

17     the other side deny that the New York Attorney General would

18     intervene to defend the constitutionality of the statute.

19                 As the case sits right now -- and you can look at the

20     complaint -- we asserted Count II against both defendants, says

21     both defendants right there in the caption.

22                 THE COURT:    Yes.

23                 MR. STRAWBRIDGE:     We are absolutely entitled to

24     proceed against both defendants.        I think Your Honor pointed

25     out that it is not unusual -- I know it may not be typical --
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 38 of 83         38


 1     but it is certainly not rare that actions between two parties

 2     can involve determinations of the constitutionality of

 3     statutes, and there's nothing wrong with that proceeding.             We

 4     cited several examples of that in our briefs.          So there's a

 5     little bit of a -- not sure if there's actually, you know -- if

 6     the candles were to burn here, if -- if in two weeks they're

 7     going to be here intervening -- and I guess I didn't get a

 8     clear answer to that question.        It might be worth asking again.

 9                 THE COURT:    I think it depends on a lot of things.

10     They do make the point that if they're dismissed then any

11     injunctive All Writs relief could not run as to them.           And so

12     your defendants made that argument.

13                 MR. STRAWBRIDGE:     They make that argument, but we

14     don't agree with it.

15                 THE COURT:    I know you don't agree with it, but

16     that's one reason it matters.       They might not decide to

17     intervene right away also.       In any event, I mean, I think --

18     I -- I tend to agree with Mr. Amer that the whole point of the

19     negotiations, in my pressing for a -- a proposal, was based on

20     the assumption that I would decide the motion before.           And it's

21     actually important to decide whether this Court can exercise

22     jurisdiction against -- or over the New York defendants.

23                 MR. STRAWBRIDGE:     And so we recognize that.      The

24     issue here -- I think the Court probably appreciates it -- is

25     that there's a lot of competing interests here, and there are
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 39 of 83      39


 1     reasons why having the New York Attorney General as the subject

 2     of an All Writs Act injunction is somewhat -- you know, at

 3     least the Court was more comfortable --

 4                 THE COURT:    While we're on the subject, though, of,

 5     I'll put it, nonpersonal jurisdiction-related arguments, your

 6     papers says that if I were to dismiss New York, you would not

 7     pursue claims against the New York defendants in New York.

 8                 MR. STRAWBRIDGE:     That -- that is not our intention

 9     because we think we can get all the relief that we need in this

10     case against the remaining defendant.

11                 THE COURT:    So I guess I'd like to know a little bit

12     more why if you feel so strongly that the TRUST Act is plainly

13     unconstitutional and inappropriate you wouldn't sue New York in

14     New York -- again, hypothetically assuming I've decided I don't

15     have jurisdiction over New York -- why you wouldn't pursue

16     claims against New York in New York.

17                 MR. STRAWBRIDGE:     Well, I guess it's not our

18     intention to do so because we'd rather litigate one case rather

19     than two.    There's obviously resource issues and difficulties

20     that are presented when we're forced to split claims and

21     litigate them in two different jurisdictions.          There would be

22     personal jurisdiction issues with respect to the other

23     defendant in New York, and this is a statute --

24                 THE COURT:    If you were bringing only one case;

25     correct?
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 40 of 83           40


 1                  MR. STRAWBRIDGE:    Correct.    And -- and -- and this is

 2     a statute, of course, and this is sort of the whole point.              The

 3     statute takes two parties to tango.         The -- the -- the New York

 4     defendants can't do anything unless the committee in D.C., the

 5     defendants in D.C., take actions in D.C. that are designed to

 6     ensure that they can obtain the tax returns of people who are

 7     in D.C. -- in this case, President Trump -- and so, you know,

 8     the -- the case is -- the case here is sufficient.              We're

 9     prepared to proceed in this case, and, again, I think -- and

10     again, I invite -- I don't know what they'll do, but it seems

11     inconceivable to me that the Attorney General wouldn't fall

12     through on their promise to defend this action as an intervenor

13     in this case.

14                  THE COURT:   What is your best case for the

15     proposition that in a suit against the House here -- assuming,

16     again, the New York defendants are dismissed as parties -- that

17     you can litigate not just the constitutionality of the House

18     request for the information but the constitutionality of the

19     TRUST Act?

20                  MR. STRAWBRIDGE:    We cited a few cases.      Becerra, for

21     example, is a case we're very familiar with because we happen

22     to be litigating it.      That involved litigation against a city

23     and a state where the city was basically only doing it because

24     state law had reformed -- had forced them to put in a new plan

25     for elections.     The argument was that the state law itself was
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 41 of 83        41


 1     unconstitutional, and the relief could be -- we argued there,

 2     the -- all of the relief could be obtained against the city.

 3                 But there's a number of other examples I think

 4     Your Honor was sort of -- sort of right to point out.            I mean,

 5     not to -- not to get too close to home here, but personal

 6     jurisdiction is an example.       Sometimes there are long-arm

 7     statutes that have provisions that are -- the constitutionality

 8     of which are suspect, and that can be litigated between two

 9     parties, and it -- it may result in a finding that a particular

10     state statutory provision is unconstitutional.          Per se

11     defamation statutes are another good example; private party

12     litigation that results in a finding that some state's action

13     is unconstitutional.      So there's various examples why -- where

14     that can happen.     I don't think it's -- it's certainly not

15     beyond the pale.

16                 THE COURT:    So let's turn, if we could, to the

17     question most directly at hand at least.         And I take it you

18     agree that you have to satisfy at least one provision of the

19     D.C. long-arm statute as to each New York defendant for this

20     Court to exercise jurisdiction over that defendant?

21                 MR. STRAWBRIDGE:     Yeah, I think that's correct.       It's

22     a defendant-by-defendant analysis.

23                 THE COURT:    And those questions are ultimately

24     questions of D.C. law.      I know that I'm sitting in D.C., but

25     I -- to the extent that there are -- obviously I have to follow
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 42 of 83      42


 1     the D.C. long-arm statute, but I have to follow whatever

 2     decisions are out there from the D.C. Circuit but also the D.C.

 3     Court of Appeals.

 4                 MR. STRAWBRIDGE:     That is a precedent is the D.C.

 5     forum law governs the --

 6                 THE COURT:    And so on (a)(1), it seems to me that the

 7     more recent line of D.C. Court of Appeals cases have said that

 8     transacting any business has to be something that is commercial

 9     or business related.      And, in particular, there's a case called

10     Haarmann from 2001.      That's a D.C. Court of Appeals 2001.

11     Assuming that's right, is it your position that one or both of

12     the defendants have or will take acts that are of a commercial

13     or business nature?

14                 MR. STRAWBRIDGE:     So I guess -- I guess I'll fight

15     the premise first.

16                 THE COURT:    Yes, please do and --

17                 MR. STRAWBRIDGE:     I don't think that the cases can be

18     read so broadly.     I think in a lot of those cases -- in

19     Haarmann in particular -- there's nothing in there, for

20     example, as New York argues, that actually overrules, at least

21     the gist of what was being said in Rochon.         I think that Lex

22     Tex and the -- and the Brazilian case -- I'm not going to try

23     to pronounce the name of the case, but both talk about context

24     that go out at least the ordinary commercial transaction

25     context, which I think is how New York tries to argue this
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 43 of 83       43


 1     case.

 2                  So I think the general authority that recognizes

 3     (a)(1) is intended to extend to the maximum extent that's

 4     consistent with due process is inconsistent with imposing a

 5     tight definition of commercial activity rather than the plain

 6     language of business, we think Rochon is still good law.           So

 7     all of that said, you know, I think the business needs to be

 8     interpreted more broadly.

 9                  With respect to your question do we think that -- I

10     mean, no, most of those cases that speak of it being a

11     commercial transaction involve one of two situations.           One, you

12     know, it -- it is a commercial case.         It's a case about a

13     business dispute, and so the obvious analysis is only going to

14     be with the commercial activity of the parties, and I think

15     that's what that Haarmann case is.        I don't think it's going --

16     I don't think it means to be saying anything broader than the

17     fact that in this case it's obviously going to be commercial

18     activities.

19                  There's also some cases that I think are essentially

20     attempts to use, really, family connections, family law cases.

21     Of course, the long-arm statute has a separate family law

22     provision.    So it's really not -- I think -- I think it kind of

23     makes sense to interpret (a)(1) in the context of the other

24     subsections that direct the family law -- law places.

25                  You know, Steinberg --
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 44 of 83      44


 1                 THE COURT:    So -- okay.     Fair enough.

 2                 MR. STRAWBRIDGE:     Go ahead.

 3                 THE COURT:    Let's just talk about the Commissioner,

 4     then.

 5                 MR. STRAWBRIDGE:     Right.

 6                 THE COURT:    What has the Commissioner done that, in

 7     your view, constitutes transacting business in the District of

 8     Columbia?

 9                 MR. STRAWBRIDGE:     Well, we can't -- obviously we

10     can't answer that question without -- without any discovery

11     into -- into the Commissioner's contacts.

12                 THE COURT:    What do you allege the Commissioner has

13     done?

14                 MR. STRAWBRIDGE:     I think that our claim against the

15     Commissioner is strongest based on what the face of the statute

16     will require him to do the second that our claim,

17     essentially -- you know, our injury is felt.          And we can get

18     into the injury ripeness discussion and the facial challenge,

19     but let's -- holding that aside.

20                 THE COURT:    Let's talk about the Commissioner.

21                 MR. STRAWBRIDGE:     I mean -- I mean, it's obvious in

22     this case, right, that -- that what's going to happen is -- is

23     the House committees in D.C. are going to make some decisions

24     in D.C.    They're going to make some sort of decisions in D.C.

25     in an attempt to obtain the information of the President who is
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 45 of 83       45


 1     a resident in D.C.      They're then going -- having made all those

 2     decisions in D.C. to affect somebody who is in D.C., they're

 3     then going to notify the Commissioner, who under the statute

 4     has no discretion whatsoever at that point -- that statute

 5     speaks in terms of "shall" -- and at that point, basically, all

 6     of the prerequisites will be in place, and the only thing left

 7     to do is to send the materials to D.C. to cause harm in D.C.

 8                 And I do want to be very clear about the point that

 9     the injury and the harm is a disclosure of the state tax

10     records which would otherwise be private to these committees of

11     Congress, not what they decide to do with them after the fact.

12     That's true for Article III injury and it's also true for harm

13     under the long-arm statute.

14                 THE COURT:    All right.    So when I was asking Mr. Amer

15     those questions, I was focused mostly on (a)(3) and (a)(4).

16     But is your position that the sending of the materials to D.C.

17     by the Commissioner -- again, assuming this course of conduct

18     that you've just articulated occurs -- would constitute

19     transacting business in D.C.?

20                 MR. STRAWBRIDGE:     I think that we -- I think that we

21     have made that argument.       We think that that's consistent with

22     the broader definition of business, but we also think that

23     it -- it can satisfy (a)(3) and (a)(4) as well.          And, I mean,

24     (a)(3) and (a)(4), to some extent -- especially (a)(4) -- is

25     clearly premised on the Calder v. Jones scenario.           Calder is on
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 46 of 83          46


 1     all fours with this case in a lot of important ways.             It is the

 2     key case for us, and it is the case that I think they simply

 3     cannot distinguish, and in their briefing they do not

 4     distinguish.     I mean, yes, it's defamation.       It doesn't involve

 5     a state defendant, but it's precisely the scenario.             It's

 6     somebody in the state of Florida doing activities in Florida

 7     but all of the activities are premised on communications with

 8     people in another state.       In that case, California.        All of the

 9     harm is going to be felt in California, and the subject of

10     the -- in that case the newspaper article is all in California.

11     And, you know, Calder was not considered a hard case by the

12     Supreme Court.

13                 Even Stroman, the case that they rely on most

14     strongly in this case, specifically recognizes that Calder is

15     an exception to what would ordinarily be the rule.              This is --

16     this is an unusual statute.       It's not surprising that we

17     haven't found a lot of states that support -- that provides

18     support for the notion that you can bring a constitutional

19     challenge in another jurisdiction to a state statute, but

20     this -- they wrote in the statute that all these people in D.C.

21     have to undertake all of this action in D.C. to obtain the tax

22     returns of someone who's in D.C.        They didn't write that for

23     any other jurisdiction in any of these other general statutes.

24                 THE COURT:    So the injury you're talking about is the

25     production of the information that would otherwise be private
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 47 of 83      47


 1     to the committee?

 2                 MR. STRAWBRIDGE:     Correct.

 3                 THE COURT:    The act that would cause that injury is

 4     the act by the Commissioner in responding to a request.

 5     Obviously there's a request that occurs first, but you talk --

 6     as it relates to the New York defendants, the act is the act by

 7     the Commissioner.     Where in there is the Attorney General

 8     taking an act that would injure Mr. Trump?

 9                 MR. STRAWBRIDGE:     Well, we think the Attorney General

10     is a proper defendant for a couple of reasons, and it made --

11     one, the Attorney General is obviously -- the Commissioner is

12     an executive branch employee in New York.         The Attorney General

13     is actually representing that Commissioner in this proceeding

14     today.    Presumably, the Attorney General has general

15     responsibilities to both advise and to defend the Commissioner

16     under New York law.      We've cited a whole host of provisions --

17     I think it's on page 5 of our opposition -- that provide for

18     the New York Attorney General's authority over state tax

19     statutes.    That particular act, not the subsection -- I

20     think -- I take it that my friend's argument is essentially

21     because the words "Attorney General" appear nowhere within

22     subsection (f)(1), that is the beginning and the end as to who

23     is the proper defendant.       I don't think that's -- that's --

24                 THE COURT:    I'm asking a little bit different

25     question.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 48 of 83            48


 1                 MR. STRAWBRIDGE:     Sure.

 2                 THE COURT:    It may be that in a suit brought in

 3     New York the Attorney General is a proper defendant in a case

 4     challenging either facially or as-applied this provision, but I

 5     think you conceded at the beginning that we have to go

 6     defendant by defendant under the long-arm statute.              And at

 7     least as if we're in (a)(3) and (a)(4), what I'm trying to

 8     figure out is what act by the Attorney General is causing the

 9     tortious injury to Mr. Trump, which you're saying is the

10     provision of information to the committee.

11                 MR. STRAWBRIDGE:     Let me -- let me revise my answer.

12     It somewhat gets into the point of the discussion I think

13     you've had, which is sort of the oddity of the Ex Parte Young

14     action.    I mean, the problem with the Ex Parte Young action is

15     although it is against individuals and they are to be treated

16     as individuals for the personal jurisdiction analysis, it is

17     ultimately the acts of the state.

18                 So -- so I should say that in this particular context

19     it may not be as clear that you have to sever the actions of

20     the two defendants so clearly in this case.          The -- the

21     Attorney General's actions are -- I think that although we've

22     alleged -- although we have certainly alleged, I think,

23     sufficient allegations of coordination and potential conspiracy

24     that would open the door under the liberal standard for

25     discovery, but what we have alleged, I think, is at least some
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 49 of 83     49


 1     action by the Attorney General that not only indicates that

 2     there's persistent conduct in this jurisdiction apart from the

 3     actual actions giving rise to this case, but there's also -- it

 4     is not unfair to hale the Attorney General into this state.

 5                 Now, to what extent was the Attorney General -- would

 6     be involved in the process?       It's hard to say without any

 7     discovery, given the Attorney General's authority over the

 8     statute, including punishing people who violate the statutes,

 9     including the TRUST Act.       I think we've at least met the burden

10     for pleading, and at a minimum we'd be entitled to some

11     jurisdictional discovery on that question.

12                 THE COURT:    So just so I've got it -- and I think

13     I've got it, but I think this goes to the present state of the

14     case and the nature of Count II, but implicit in everything

15     you've said, I believe, is Mr. Trump is not injured here at

16     least before the tax returns are delivered to the committee.

17                 MR. STRAWBRIDGE:     I think -- I think it is -- I think

18     the delivery is obviously what -- what the -- what the suit is

19     intended to prevent.      We very much listened to Your Honor's

20     concern about the ripeness issues.        We are -- I think the Court

21     probably recognizes that this -- the whole reason we brought an

22     All Writs Act case -- and that's really all this case remains

23     for the time being, an All Writs case -- is because we just

24     wanted to preserve our right for review.         We didn't bring the

25     case initially because there was no indication that the request
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 50 of 83         50


 1     was ever going to be made.       Once we became concerned the

 2     request was going to be made and that it might actually ripen,

 3     that's when we brought the case.

 4                 THE COURT:    But, as you know, I was concerned and

 5     remain concerned about the ripeness/mootness issue.             But for

 6     present purposes we have one count, Count II, being asserted

 7     against the New York defendants based on a particular set of

 8     allegations, and at least right now it seems to me that the

 9     President -- or Mr. Trump, in his personal capacity, is not

10     suffering any injury from the passage of the TRUST Act, the

11     mere passage.

12                 MR. STRAWBRIDGE:     If that's -- if that's true -- and

13     I think, you know -- it is -- it is a tough question.            It's a

14     tough question for me to answer as opposing counsel because I

15     don't want to concede in any way that we don't have a case that

16     then becomes ripe so fast that we don't have time to prevent it

17     from being moot.     But, yes, that is a concern.       It is a concern

18     that even --

19                 THE COURT:    Let me put it in terms of the D.C.

20     long-arm statute.

21                 MR. STRAWBRIDGE:     Sure.

22                 THE COURT:    You concede, I assume, that Mr. Trump has

23     not yet suffered a tortious injury, the -- that results from an

24     act either outside of D.C. or in D.C. as of this date under the

25     provisions or as interpreted by D.C. and this Court and the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 51 of 83         51


 1     D.C. Circuit under the D.C. long-arm statute.

 2                 MR. STRAWBRIDGE:     Yes, but I do not think that

 3     that -- that that prevents us from making a showing of -- of

 4     jurisdiction under the long-arm statute.

 5                 THE COURT:    Understood.

 6                 MR. STRAWBRIDGE:     And -- and, you know, they --

 7     they -- they -- they, I don't think, do a very persuasive job

 8     disputing what the Third Circuit said in the case that we found

 9     that I think is most on point, which is the Acorda case.            And

10     the Acorda case stands very clear that says Mylan -- in that

11     case the party that was opposing jurisdiction -- does not

12     meaningfully develop an argument that a rigid past or future

13     dividing line governs the minimum contact standard.             I think

14     that's true for the long-arm statute.         So imminent harm

15     presents just the greatest threat and allows for the -- the

16     provision of jurisdiction as opposed to --

17                 THE COURT:    So here's the thing I'm struggling with.

18     It seems to me that there in the Mylan case, the future conduct

19     was a 100 percent guarantee to occur in the relevant form and

20     to cause injury there.      And the only question was whether it

21     was going to happen, and the Court basically said, yes, it's

22     going to happen.

23                 Here it says to me, at least hypothetically, that

24     there are a host of ways in which -- I'll just make it simple:

25     The Commissioner could respond to a request if posed, some of
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 52 of 83      52


 1     which might be -- might involve significant and substantial

 2     acts taken in D.C., the hypothetical that I gave to Mr. Amer.

 3     Imagine the Commissioner of New York gets on the plane -- gets

 4     on a plane and brings a box of documents to Congress and walks

 5     Commissioner Neal and his staff through the New York state tax

 6     returns of Mr. Trump and otherwise takes a bunch of acts in

 7     D.C.   That's one hypothetical set of outcomes.         There's another

 8     set of the outcomes which is clearly what Mr. Amer highlights

 9     in his papers and in the argument here, which is the

10     Commissioner does nothing in D.C., at least in one sense.         The

11     Commissioner prepares the returns in New York, the Commissioner

12     packages them up for production in New York, and either, you

13     know, hits a transmit button on the computer to make them

14     available to the House or puts them in a box and FedExes them

15     out.

16                 Assuming that I thought there was a difference for

17     purposes of the long-arm statute as between those two courses

18     of conduct -- I don't know yet what will happen, and it seems

19     distinguishable to me from the Third Circuit where it

20     necessarily flowed from what Mylan had done there that you knew

21     there would be acts taken and you knew with quite specificity

22     what those acts would be taken in Delaware.

23                 And here we don't know -- or at least there's one set

24     of facts that would involve very little activity by the

25     Commissioner in D.C.      And so it seems to me that the Third
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 53 of 83     53


 1     Circuit only gets all of us so far because it answers the

 2     question of if you know in the future there will be acts

 3     sufficient to establish personal jurisdiction or to satisfy the

 4     long-arm statute, does it matter that those acts haven't yet

 5     been taken?    But it doesn't answer the question of what if

 6     there's a range of possible future acts, some of which would

 7     and some of which wouldn't satisfy either the due process

 8     clause or the long-arm statute.

 9                 So, in some respect, I obviously need to drill down

10     on the question of whether I believe that if the Commissioner

11     does nothing more than respond to a request by not leaving his

12     office in New York, whether that's sufficient under the

13     long-arm statute.

14                 MR. STRAWBRIDGE:     And we obviously dispute that.

15                 THE COURT:    And you obviously think there is, but --

16                 MR. STRAWBRIDGE:     Or at least that there's some

17     discovery that we're entitled to to determine whether or not --

18     I think the statute on its face essentially appoints people in

19     D.C. as agents for the determination; that is, the only

20     discretionary thing that needs to happen --

21                 THE COURT:    If you are right that the Commissioner by

22     producing records from New York to D.C. is enough to have him

23     haled into D.C. --

24                 MR. STRAWBRIDGE:     That was Calder.

25                 THE COURT:    Well, but you also wouldn't need
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 54 of 83        54


 1     discovery if you're right about that proposition.

 2                 MR. STRAWBRIDGE:     Certainly.

 3                 THE COURT:    Because that's the most extreme outcome

 4     of the hypothetical set of future outcomes that I'm positing.

 5                 MR. STRAWBRIDGE:     Correct.    Correct.    And I guess my

 6     point that we're making that argument, we think we can win

 7     without discovery.

 8                 THE COURT:    Well, what discovery -- at least as it

 9     relates to the Commissioner, what discovery do you need now

10     when there's not a request and when the Commissioner hasn't

11     been presented with either the requirement to gather or the

12     requirement to produce the records?

13                 MR. STRAWBRIDGE:     Well, I mean, there may be -- there

14     may be documents or -- or information in the Commissioner's

15     possession about how they plan to comply with the statute or --

16     or what steps they do intend to take.         There may be some

17     communications that are relevant to establishing some line of

18     communication that suggests an agency theory.           That's what the

19     conspiracy argument really is.        It's a form of agency.    We

20     don't have to plead civil conspiracy under the federal

21     statutes.    We just simply have to demonstrate that basically

22     these parties are working together with one party being in D.C.

23     to fairly attribute their actions to all of the defendants.

24                 I think you can actually get there from the face of

25     the statute for all the reasons that I said, but -- but we do
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 55 of 83         55


 1     think that some discovery could be had.         What -- is it going to

 2     be productive or not?      It's hard to say until we -- we ask for

 3     it, but I think we've alleged the general coordination that the

 4     state is having.     The Commissioner -- we do not know the

 5     extent -- it's not public information -- to the extent the

 6     Commissioner has plans or has some communications with anybody

 7     at the House about how it would comply with this Act.           And I

 8     think that would be a fair game for discovery if the Court

 9     thinks discovery -- we can't get there at least on the statute

10     alone, and it's a very low burden, as I'm sure the Court knows,

11     for discovery on -- on these jurisdictional questions.

12                 I did want to -- I'll come back to that thought.

13                 THE COURT:    And, again, this is, in some respects,

14     just making sure I understand the parties' respective positions

15     and arguments.

16                 MR. STRAWBRIDGE:     Let me just -- I'm sorry.      Let me

17     just make the point that I wanted to make.

18                 THE COURT:    Please.

19                 MR. STRAWBRIDGE:     I recognize sort of having to drill

20     down on that, but I guess where I think all of that ends is

21     sort of where we began.      And I'm not trying to backslide on the

22     agreement that New York made to come into here, but the

23     simplest way to resolve the case for the time being is to leave

24     some sort of All Writs Acts injunction intact.          It's a very

25     limited injunction.      It requires only notice, and it solves the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 56 of 83     56


 1     problem that we're all facing, which is that this case could

 2     become moot before it's ripe or an instant after it's ripe and

 3     deny the President his chance to retain review on his claims.

 4                 THE COURT:    Let me -- I guess because we might be

 5     tight for time depending on what happens ultimately with this

 6     motion, but are you -- or would you -- I take it you would --

 7     renew your All Writs Act request, put it -- the day that --

 8     again, assuming hypothetically I would dismiss the New York

 9     defendants, you would renew your All Writs Act request, and

10     would you ask in the first instance that I order Congress or

11     Chairman Neal of the House Ways and Means Committee to provide

12     notice before posing the request?

13                 MR. STRAWBRIDGE:     Yeah.   I think we would actually

14     renew it -- renew it as to -- as to both defendants, even with

15     that defendant out of the case.        We've cited authority for the

16     proposition --

17                 THE COURT:    Right.

18                 MR. STRAWBRIDGE:     -- that All Writs Act relief can be

19     granted to --

20                 THE COURT:    And I understand that you would ask for

21     the relief to go against, you know, nonparties, but --

22                 MR. STRAWBRIDGE:     Yes, we would also renew it.

23                 THE COURT:    But the particular relief that you would

24     request in the context that I've described, if you were to say,

25     Option 1 we prefer, Option 2 we prefer, is Option 1 back to
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 57 of 83      57


 1     provide notice?

 2                 MR. STRAWBRIDGE:     Yes.   I don't think that we've ever

 3     been -- I think that we've always been clear that -- that --

 4     that we don't want to litigate a case that the Court is

 5     concerned isn't -- isn't ripe yet, and it's the Court's right

 6     to raise ripeness on its own.       And -- and that's all we're

 7     seeking for here.     I think its -- its limited form of relief is

 8     a reasonable request.

 9                 THE COURT:    So why would I need that relief to run

10     against nonparty New York defendants?

11                 MR. STRAWBRIDGE:     I guess -- I guess relief against

12     one or other defendant would be sufficient.          I think -- I think

13     I'm mindful of concerns the Court expressed regarding the

14     coordinate branch of government --

15                 THE COURT:    Yeah, understood.

16                 MR. STRAWBRIDGE:     -- which is not to downplay the

17     sovereignty interests of New York, but New York did pass the

18     statute and did -- I mean, at the end of the day, I don't think

19     this case is that difficult on personal jurisdiction because

20     the Court -- the state elected to put itself in the same

21     position as the reporters and publishers in Calder.

22                 THE COURT:    Let's assume that I think we are for

23     long-arm statute purposes most likely in Subsection (a)(4),

24     which obviously requires tortious injury to occur here.         The

25     act can be -- the act causing the tortious injury can occur in
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 58 of 83       58


 1     New York, but there also has to be a regular doing or

 2     soliciting of business, engaging in other persistent course of

 3     conduct, or the derivation of substantial revenue from goods

 4     and services in D.C.

 5                  MR. STRAWBRIDGE:    Right.   As the D.C. Court of

 6     Appeals had made, those -- those were all basically variations

 7     on an overriding concern, which is that it's somehow unfair or

 8     inappropriate to bring in who -- somebody who is otherwise a

 9     stranger to D.C., and its courts by extension, into the action.

10     And we think that we have -- I think that's where our arguments

11     with respect to the Attorney General do carry some weight to

12     the extent you think the Attorney General is a proper

13     defendant.

14                  THE COURT:    What if I think that you can't aggregate

15     the actions of the defendants together; that is to say, that

16     the injury-causing event is the production by the Commissioner

17     of the information to D.C., to the House in D.C.?           What how, in

18     your view, is the Commissioner engaging in activity sufficient

19     to satisfy that second provision of (a)(4)?

20                  MR. STRAWBRIDGE:    I think that in this case -- I

21     guess my view is that -- is that, one, we would need discovery

22     to have a complete record to -- to reach that question.          So can

23     I -- can I -- can I spit out a large number of examples at the

24     moment?    No, I cannot.

25                  I do think that, you know, even -- even my friend on
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 59 of 83       59


 1     the other side suggested that there is -- there are other

 2     provisions of the statute that do suggest that the New York

 3     Attorney General can -- or I'm sorry.         The New York

 4     Commissioner can engage in interplay with federal officials and

 5     official authorities, I don't know to the extent that that

 6     would -- that would be played here.

 7                 I think the answer is that we would -- if we were

 8     only looking at the Commissioner, which we don't think is the

 9     right way to look at it, we would -- because it's an Ex Parte

10     Young action and they're both essentially representatives of

11     the state in this case; but if we were only looking at the

12     Commissioner, I think jurisdictional discovery would be our

13     answer to that question beyond -- beyond this.

14                 I don't think it's speculative to assume -- and I

15     think you pointed out -- that -- that there could be some sort

16     of communication.     There could even be communication that's

17     related to this case with respect to how to get these tax

18     returns here.

19                 THE COURT:    So --

20                 MR. STRAWBRIDGE:      And persistence is not the same

21     as -- as the level that would be necessary to make something

22     domicile.    I do think the D.C. Court of Appeals cases are clear

23     on that.

24                 THE COURT:    Speaking of which, this is just a

25     question I have for you.       I don't think it actually matters
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 60 of 83      60


 1     ultimately, but is Mr. Trump still a New York citizen in the

 2     way we think about citizenship for constitutional purposes?

 3                 MR. STRAWBRIDGE:     I -- I am very hesitant to answer

 4     that question because I'm thinking back to citizenship and

 5     domicile and everything else.       I'm happy to give you the

 6     written answer.     I don't want to be put on the spot on that

 7     one.

 8                 THE COURT:    Fair enough.

 9                 MR. STRAWBRIDGE:     I know he remains a big Yankees

10     fan.

11                 THE COURT:    Say that again.

12                 MR. STRAWBRIDGE:     I know he remains a big Yankees

13     fan.

14                 THE COURT:    I ask in part because while he, of

15     course, would suffer the injury that you allege here in D.C.,

16     he was a New York domiciliary, I believe, probably a New York

17     citizen.    The reason that New York has his state tax returns is

18     because of those contacts with the New York -- I'm sure there

19     are other reasons, but those are probably some of the reasons.

20     And he may, for all we know, still remain a New York citizen in

21     the sort of ultimate constitutional sense, in which case, while

22     I understand he's uniquely here in D.C., he may also be a

23     New York citizen attempting to sue a set of New York defendants

24     over a New York state statute relating to conduct or

25     information that was provided to New York arising out of that
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 61 of 83       61


 1     New York relationship, doing all of that in D.C.          And it seems

 2     to me that that's at least a little different than a D.C.

 3     citizen/resident harmed in D.C. suing New York in D.C., or

 4     potentially.

 5                 MR. STRAWBRIDGE:      I don't think that distinction

 6     matters in this case because it's pretty clear -- I mean,

 7     setting aside all of the evidence that we have in the complaint

 8     with respect to what the purpose of the TRUST Act is.           On the

 9     face of the statute -- and when you look at President Trump --

10     the only reason he's subject to this requirement or to this

11     provision that we allowed him to do it is because --

12                 THE COURT:    He's the President.

13                 MR. STRAWBRIDGE:      -- of his status as the President,

14     obviously, based in D.C.

15                 THE COURT:    Sure.

16                 MR. STRAWBRIDGE:      That's -- that is the only bucket

17     he falls within even on the face of the statute, all the

18     various categories.      So I think my answer to that question

19     is -- is it doesn't matter, ultimately, in this case.

20                 THE COURT:    And so just to go back to the

21     conversation we're having about injury and acts, I think --

22     correct me if I'm wrong -- that if Mr. Trump is not injured by

23     the TRUST Act at present, then it may be irrelevant to ask

24     whether any acts were taken in passing the TRUST Act in D.C.,

25     whether any acts were taken in D.C. in passing the TRUST Act,
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 62 of 83          62


 1     at least for purposes of (a)(3) and (a)(4).

 2                 MR. STRAWBRIDGE:      In passing the TRUST Act?

 3                 THE COURT:    Yeah.

 4                 MR. STRAWBRIDGE:      I mean, I guess -- I guess if we're

 5     getting into the question as to facial or as-applied --

 6                 THE COURT:    Yeah, why don't you give me your view on

 7     that.

 8                 MR. STRAWBRIDGE:      Yeah.   I mean, I don't -- I don't

 9     think we've ever described it as a facial challenge.             I mean, I

10     think that -- and I think as the Court probably knows, even

11     when parties bring a facial challenge it is entitled to

12     basically convert that challenge to an as-applied challenge

13     because there are various jurisprudential reasons why courts

14     are instructed not to treat things as facial challenges if they

15     are better read as as-applied challenges.

16                 THE COURT:    Right.

17                 MR. STRAWBRIDGE:      Two, I don't think -- I mean -- I

18     mean, the clearest way -- and, again, I think this is

19     consistent with the limited relief we filed initially in this

20     case.   You know, we're not interested in litigating a case that

21     is not actually going to result in the harm to us.              The harm,

22     the injury that occurs to us in this case is not the passage of

23     the statute.     It's -- it's the request that triggers the

24     disclosure.    That's the harm.     That is -- that is the injury

25     that we clearly allege we're trying to stop.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 63 of 83     63


 1                 THE COURT:    Right.   I mean, I think we're on the same

 2     page about that --

 3                 MR. STRAWBRIDGE:     Right.

 4                 THE COURT:    -- but even though it's a First Amendment

 5     claim, you aren't alleging that the President is somehow

 6     chilled or otherwise suffers injury from the Act?

 7                 MR. STRAWBRIDGE:     Right.   It's a retaliation claim.

 8     It's not a -- it's not a free speech claim.

 9                 THE COURT:    Right.   Exactly.    Okay.

10                 So let's talk about, at least very briefly, the

11     conduct that you say the AG has engaged in D.C. and whether and

12     to what extent that either constitutes transacting business or

13     the relevant course of conduct for purposes of (a)(4).

14                 MR. STRAWBRIDGE:     Well, there's two -- there's two

15     basic points that they make, I guess, and I'll just address

16     them both in turn.      Obviously is -- one is what the status of

17     the government context doctrine is in D.C.         I will not try to

18     convince the Court that that is a question of absolute clarity

19     on -- under the -- under the case law.         I think that the better

20     reading and the more recent reading from the D.C. Court of

21     Appeals is embodied in the Rose case and the Lex Tex case.

22                 And at a minimum it seems to soften the doctrine in

23     cases that don't involve the right to petition for redress and

24     in cases in which the alleged injury is arising from the

25     context themselves.      In other words, when it's -- when it's
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 64 of 83     64


 1     more of a specific jurisdiction case as opposed to a -- a

 2     reliance on general jurisdiction, and obviously we're not here

 3     relying on New York's General interfacing with the federal

 4     government.    We're not even here relying on -- on particular,

 5     you know, just -- the receipt of grants or -- or federal

 6     partnerships and that sort of stuff.

 7                 THE COURT:    Well, and to be sure -- just to make sure

 8     the record is clear, I'll put it, you're not arguing that there

 9     is general jurisdiction here --

10                 MR. STRAWBRIDGE:     Correct.

11                 THE COURT:    -- full stop.     This is a specific

12     jurisdiction case.

13                 MR. STRAWBRIDGE:     Yeah.   I mean, I suppose without

14     discovery I can't be -- I can't -- I don't know what I don't

15     know, but, yes, our -- I think -- I think we made it pretty

16     clear that we don't think it's likely we could ever satisfy

17     general jurisdiction, but we do think that we could meet the

18     various factors for specific jurisdiction.

19                 THE COURT:    Aren't there -- it may not be outcome

20     determinative, but aren't there federalism concerns with the

21     federal court sitting in one state or district passing on the

22     constitutionality of another state's law?

23                 MR. STRAWBRIDGE:     That might be true in a different

24     case, but not in a case where essentially the -- the

25     New York -- New York has invited that -- that possibility by
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 65 of 83     65


 1     essentially passing a statute that's premised entirely on

 2     actions that are going to take place in D.C. and harm that's

 3     going to be realized in D.C.

 4                  I guess to the extent that -- we do disagree with

 5     their reading of Leroy.      I don't doubt that Leroy raised that

 6     concern.    I think they actually specifically described it as a

 7     lesser concern in their opinion, and it is completely part and

 8     parcel of their interpretation of the then-venue statute, which

 9     is not the statute as it exists today for the reasons that

10     we've explained.

11                  Just to go back to the point on government context.

12     Their other argument -- and I do want to address this -- is

13     this notion that official conduct can never serve as the basis

14     of -- of some kind of -- you know, official conduct doesn't

15     count for purposes of a long-arm statute.         I think that's just

16     flatly wrong.     The cases that they're citing for that are

17     basically cases where someone --

18                  It's a line of cases that begins where an employee

19     comes into the District on behalf of their employer, and the

20     Courts sort of make the -- the point that, like -- that's not a

21     sufficient basis for individual jurisdiction over that

22     defendant.    That's -- that works for the principal, but not for

23     the agent.    In the Meese case, which is the one that they

24     really kind of rely on a bunch, that's -- that's also the

25     point, because Meese was a Bivens action.         And so you needed to
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 66 of 83       66


 1     have individual personal jurisdiction in that case.

 2                 And the argument there was that the Attorney General,

 3     by being the -- the head of the Department of Justice, was

 4     engaged in an official act and that wasn't sufficient, but this

 5     is an Ex Parte Young case.       It's not an individual capacity

 6     case.   They're being sued in their official capacity.          And so

 7     it just completely stands at a different spot than a Bivens

 8     action does or those cases that they're citing.

 9                 THE COURT:    So on the Ex Parte Young point, obviously

10     I asked Mr. Amer a series of questions about the relationship

11     between Ex Parte Young and a person's status under the long-arm

12     statute.    If it's the case that one could aggregate the conduct

13     of the defendants for purposes of thinking about the contacts

14     with D.C., because Ex Parte Young is really about -- it's --

15     this is really a case against New York, if that's true, then

16     why isn't it the case that this is really a suit against the

17     state and not against a person for purposes of the long-arm

18     statute?

19                 MR. STRAWBRIDGE:     Well, as --

20                 THE COURT:    Seems to me it's hard to both aggregate

21     the conduct and say it's because these are all state actors and

22     then argue at the same time this is not a suit against the

23     state for purposes of the long-arm statute.

24                 MR. STRAWBRIDGE:     I guess at the end of the day, I

25     think that's -- I think that's a frustration that arises with
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 67 of 83        67


 1     Ex Parte Young and not with treating the jurisdictional

 2     analysis slightly different, because, I mean -- I mean,

 3     Ex Parte Young is the one that -- that -- that imposes

 4     essentially the fiction upon us that this is not a suit against

 5     the state; it's a suit -- and that's the whole reason we can

 6     get relief.

 7                 So I think it would be just fighting -- fighting the

 8     nature of the action, and it's really -- it's really a fight

 9     with Ex Parte Young's theory, as opposed to a fight.            Under the

10     Ferrara -- as I read the Ferrara case and the concurring

11     opinion in that case, they both seem to be acknowledging that

12     at least under the current state of play, in an Ex Parte

13     Young-type action, what matters is we are going to look at the

14     individual, not -- it's their official capacity, but for

15     personal jurisdiction purposes we look at the -- the individual

16     defendants, not the state itself.

17                 THE COURT:    Right.   In some respects that's why I

18     started where I did.      Was it seems to me that the D.C. Circuit

19     has essentially said if you're in an Ex Parte Young world or

20     official-capacity-defendant world for long-arm statute

21     purposes, you look at each individual official defendant's

22     conduct independently.

23                 MR. STRAWBRIDGE:     Right.   And I just -- I do want

24     to -- I do want to make the point that we continue to think

25     that the Attorney General is tied to the enforcement of the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 68 of 83       68


 1     Act, so --

 2                  THE COURT:   Tell me why.

 3                  MR. STRAWBRIDGE:    Well, because, like I said, they

 4     had general authority to enforce the Act, including other

 5     subsections of the statute in which the TRUST Act appears.          The

 6     fact that they are not the party that is tasked with actually,

 7     you know, compiling the information and sending it over doesn't

 8     mean that they don't have any role in either advising or

 9     ultimately taking responsibility for compliance with that

10     statute.

11                  That statute does impose some requirements.        If the

12     Commissioner or one of the Commissioner's subordinates were to

13     violate those requirements -- for example, the redaction

14     requirement or the requirement that there be these

15     prerequisites that occurred in D.C. before you can send the

16     information over -- I don't understand who would enforce that

17     in New York except for the Attorney General.          So I think the

18     Attorney General does have concurrent enforcement power over

19     the Act.    And I -- I don't necessarily think that it's unfair

20     to attribute the enforcement of the provision and the actions

21     that are going to be taken to the Attorney General, even

22     accepting this view that we can't just aggregate them, which

23     I'll concede --

24                  THE COURT:   Well, again, assuming we're

25     disaggregating them -- and I get you will probably say I would
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 69 of 83        69


 1     like some discovery, potentially, to answer these questions --

 2     but what act by the Attorney General would cause

 3     tortious interfer- -- tortious injury to Mr. Trump sufficient

 4     to satisfy (a)(3) or (a)(4)?

 5                 MR. STRAWBRIDGE:      I guess --

 6                 THE COURT:    The AG may be a proper defendant in a

 7     challenge to the statute, which I think of as, at least,

 8     potentially a different question about then whether there's

 9     personal jurisdiction over the Attorney General in the

10     particular context of this case.

11                 MR. STRAWBRIDGE:      Understood.   Understood.     I think

12     in this case -- I mean, well, one, I do think that we would

13     need some discovery on it.        We have at least alleged some --

14     some coordination, and particularly coordination with the

15     Attorney General's office.        And so I can't rule out the

16     possibility that there is going to be some information that

17     suggests the Attorney General has a role to play with respect

18     to these particular requests.

19                 In fact, we've identified, I think, in paragraph 39

20     of the amended complaint, coordination specifically between the

21     Attorney General and the House of Representatives to obtain the

22     private financial information.        I think that's sufficient to

23     meet the low threshold for jurisdictional discovery on those

24     points.

25                 THE COURT:    Okay.    The question of whether you can
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 70 of 83      70


 1     impute or rely on -- that's probably a better way to put it --

 2     the other acts in D.C. of House employees, I think, turns on

 3     the question of whether you have sufficiently alleged a

 4     conspiracy -- or plausibly alleged a conspiracy as between at

 5     least people located in D.C. and the New York defendants.

 6                 MR. STRAWBRIDGE:     Yeah.   And I think -- I think you

 7     can actually get there on the face of the Act because of the

 8     fact that all the discretionary conduct is taken by the people

 9     in D.C.    And once those requirements are satisfied, the -- the

10     New York -- the Commissioner -- the New York officials' actions

11     are automatic.     They're -- they're mandatory.       It says "shall."

12                 THE COURT:    But let's imagine --

13                 MR. STRAWBRIDGE:     It's essentially deputization, I

14     guess, is my view.

15                 THE COURT:    What if New York came up with this idea

16     to pass the TRUST Act entirely on its own, knowing that there

17     was a good chance that if it passed it the House would make a

18     request?    There's no communication, let alone agreement, as

19     between the House and New York.        You would agree that in that

20     context we -- there would not be a conspiracy.

21                 MR. STRAWBRIDGE:     So it would not, certainly, meet

22     the -- the common definition of a conspiracy.          It would not be

23     a conspiracy which would require some evidence of an agreement

24     and an overt act in the District.        I guess what I was just --

25                 THE COURT:    Right.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 71 of 83      71


 1                 MR. STRAWBRIDGE:     -- saying is I still think that you

 2     could get to those actions, basically, under a theory of the

 3     agency, given what the statute said.

 4                 No different than if New York had entered into a

 5     contract in which it basically appointed people to take certain

 6     acts that would, you know, condition New York taking some

 7     consequence as a result of those people's acts in D.C.          That's

 8     essentially what the statute does.

 9                 THE COURT:    So your view is -- just -- let me make

10     sure I have it.     We can think of the -- the House to New York

11     relationship as principal agent and the -- for purposes of

12     asserting personal jurisdiction over the agent, we're going to

13     impute the acts of the principal to the agent?

14                 MR. STRAWBRIDGE:     I think --

15                 THE COURT:    Isn't that, like, reversed?

16                 MR. STRAWBRIDGE:     I -- well, no.     I think it's -- I

17     think it's the idea that -- that basically having knowingly --

18     it's -- it's really not that different than Calder, I think, is

19     what I'm trying to say here; is that by -- by essentially

20     ensuring that certain acts have to take place by certain people

21     who are in D.C., you know, against somebody who lives in D.C.,

22     the -- the state has satisfied whatever requirement does to

23     have essentially taken an act in D.C.

24                 You can impute the acts of the people it is relying

25     upon in D.C. back to the New York defendants because the
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 72 of 83         72


 1     statute essentially melds the two of them together.

 2                  THE COURT:   Are you --

 3                  MR. STRAWBRIDGE:    It's unusual, but it's an unusual

 4     statute.    I don't -- we haven't found anything quite like it.

 5                  THE COURT:   It is.   Are you aware of any cases in

 6     which the D.C. Court of Appeals or D.C. Circuit have said that

 7     Sections (a)(3) and (a)(4) of the long-arm statute should be

 8     interpreted to the maximum breadth available under the

 9     Constitution?

10                  MR. STRAWBRIDGE:    No, I don't -- no, I think that's

11     generally what's been said about (a)(1).         And there's at least

12     some suggestion in the cases in this court that the sort of

13     implication of that is that's not the case with respect to

14     (a)(3) and (a)(4).

15                  THE COURT:   It seems to me that one -- and I agree

16     with that.    It seems to me that one could conclude that it

17     would not be unconstitutional to hale New York into court here,

18     but that D.C. has not permitted it under the long-arm statute.

19     It's at least a hypothetical possibility.

20                  MR. STRAWBRIDGE:    I think there's a basket in

21     which -- in which -- in which some cases will fall.             I don't

22     think this case falls in that basket.

23                  THE COURT:   Understood.    Understood.    I think -- I

24     think I've -- I think I've asked the questions I have.            If you

25     have anything further, Mr. Strawbridge.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 73 of 83        73


 1                 MR. STRAWBRIDGE:     No.   I think I've made the -- I

 2     think I've made the points that I want, obviously.              If

 3     something new comes up, we can deal with it then.

 4                 THE COURT:    Yes.   Of course.

 5                 Mr. Amer.

 6                 Actually, Mr. Letter, would you -- do you have

 7     something you'd like to add?

 8                 MR. LETTER:    Judge, I merely wanted to note a factual

 9     point.    You had pretty early on in the hearing noted that there

10     had been no motion to dismiss by the House yet.          I merely want

11     to let you know that the House is intending to file a motion to

12     dismiss.    I believe our due date is October 21st, and our plan

13     is to file a motion to dismiss by that date.          So just want to

14     make sure you were aware of that.

15                 THE COURT:    While you're at the podium -- and this

16     may be unfair, and I'm happy for you to defer until your motion

17     or respond in writing, but do you agree with Mr. Trump that it

18     would be appropriate for the Court, potentially, to decide the

19     lawfulness of the TRUST Act, Count II, even if I were to

20     dismiss the New York defendants for lack of personal

21     jurisdiction?     In other words, can he bring a claim about the

22     constitutionality of the TRUST Act in a claim against the House

23     defendants?

24                 MR. LETTER:    And you know the first thing I have to

25     say is we won't ever get there because you will dismiss this
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 74 of 83    74


 1     for -- under the Speech or Debate Clause and other --

 2                  THE COURT:    Yes.   Let's assume away all those, you

 3     know, hypo-fighting answers.

 4                  MR. LETTER:   I -- if -- as you said, I would probably

 5     want to defer.     We have not taken a position on that, and --

 6     and I don't know, depending on how the litigation went, whether

 7     that issue would ever properly come before you.

 8                  THE COURT:    So let me pose another procedural

 9     question then to all three of you, which is that if the House

10     is going to file a motion to dismiss on October 21st, which

11     is -- I mean, it's not tomorrow, but it's not a lifetime from

12     now.

13                  MR. LETTER:   Right.

14                  THE COURT:    That will potentially raise that

15     question, because that Count II is asserted against the House;

16     it will obviously raise Speech or Debate Clause issues, and

17     maybe other questions.

18                  MR. LETTER:   Yes.

19                  THE COURT:    Article III, who knows.

20                  MR. LETTER:   Yes.

21                  THE COURT:    Does it make sense to decide what would

22     then be both motions to dismiss together, rather than take them

23     piecemeal?

24                  MR. LETTER:   Your Honor, my only reaction to that is

25     to echo what Mr. Amer said.       They -- they -- as I understood
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 75 of 83        75


 1     it, New York made an offer based on the assumption that they

 2     would then be making a motion to dismiss, which would be

 3     promptly ruled upon, was my understanding.         So I -- I don't

 4     wish to say anything that gets in the way of Mr. Amer's

 5     understanding of that's what was to happen.          I believe Mr.

 6     Strawbridge indicated that was what he understood also.         So

 7     I -- I would -- I don't want to say anything that would get in

 8     the way of your ruling on that promptly.

 9                 THE COURT:    And -- and as I said earlier, I both

10     appreciated the proposal, and it is not my intention to simply

11     sit on the motion.      I'm not intending to do that.

12                 On the other hand, you know, in the normal course,

13     one would consider motions to dismiss filed by multiple

14     defendants that raise related issues together.          And that's

15     really why I posed the question.        I am not wedded to that as a

16     possibility.     I just -- I asked the question for that reason.

17                 MR. LETTER:    Your Honor, remember, if -- if we file

18     on October 21st -- I don't know -- briefing probably -- on our

19     motion to dismiss -- probably would not finish until well into

20     November or something.      Presumably you would have a hearing.

21     So that would mean you wouldn't be making a decision on

22     New York's motion for at least several months, I would guess,

23     so that would --

24                 THE COURT:    Right.   And I understand -- well,

25     probably -- why don't we start with you, Mr. -- and I said
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 76 of 83           76


 1     Mr. Amer before.

 2                 MR. AMER:    It is Mr. Amer.

 3                 THE COURT:    Mr. Amer, why don't you start there --

 4                 MR. AMER:    Yes.

 5                 THE COURT:    -- which I know is probably not what you

 6     were prepared to stand up and rebut.         But what do you think

 7     about that question?      And then let's get back to the substance

 8     of what we're here talking about.

 9                 MR. AMER:    We would certainly vehemently oppose

10     holding this motion in abeyance for a separate motion by the

11     House defendants to dismiss.       We don't think that motion would

12     be related to this motion at all.        This motion raises

13     specific -- by design, specific personal jurisdiction and venue

14     issues that are unique to Count II and the New York defendants.

15                 And, quite frankly, if that were the -- the ask at

16     the get-go, we would not have agreed to that proposal.             We

17     would have had no deal, and the Court would have had to deal

18     with the emergency application.        So that would be our position

19     on that.

20                 I know we've been going for a long time.            So I only

21     have a couple points to respond to.

22                 THE COURT:    Thank you very much.      And I suspect that

23     the court reporter is probably getting tired.          So I appreciate

24     that.

25                 MR. AMER:    I want to talk about this prospect of
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 77 of 83      77


 1     going forward with Count I, plus some claim that repeats the

 2     First Amendment facial challenge in the absence of the New York

 3     defendants being parties here.

 4                 THE COURT:    Yeah.

 5                 MR. AMER:    I think, first of all, to suggest that

 6     you'd ever get to the First Amendment question, I think, is --

 7     is probably -- misses the point that we already know the House

 8     defendants will raise.      There was an emergency application for

 9     a TRO, and in response to that, the House defendants raised

10     their Speech or Debate Clause immunity argument.          I don't see

11     any reason why that wouldn't be exactly what happens, because

12     if the Court dismisses the New York defendants, there's a

13     one-week clock that ticks on the current injunction.

14                 And so Mr. Trump can either go to New York, which he

15     says he has no intention of doing -- and he does that at his

16     peril -- or he can file the same emergency motion, which will

17     prompt the House defendants to raise the same defense, and the

18     Court will be faced with the question of whether the House

19     defendants can be sued.      And I think we can all agree,

20     including my friend, that they can't bring a First Amendment

21     challenge if they don't have the defendant.          At least they need

22     a defendant.     And that's going to be their problem.

23                 And we're never going to reach the First Amendment

24     issue unless the Court first deals with the Speech or Debate

25     Clause immunity question.       And I think, you know, the Court
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 78 of 83      78


 1     would need to deal with that within a week, if they're not

 2     going to go to New York.        Because when that week is up and

 3     we're no longer in the case, there's no injunction that

 4     applies.

 5                 So that was the first point I want to make.

 6                 THE COURT:    But let me just --

 7                 MR. AMER:    Yes.

 8                 THE COURT:    I understand all of those other hurdles

 9     to getting to -- I'll put it -- the merits of the TRUST Act

10     First Amendment claim.      But assuming, again, hypothetically,

11     that either the House doesn't have Speech or Debate Clause

12     immunity or, you know, this were a case that didn't involve a

13     set of defendants that had that immunity argument to make, my

14     question remains whether you agree that I could determine the

15     constitutionality of the TRUST Act in the event that it's in a

16     case over which I have jurisdiction, both for the defendants in

17     Article III, even if the New York defendants are not sued in

18     that litigation.

19                 MR. AMER:    And -- and I had a chance to think about

20     that question, and I think the answer is no, because we're

21     ignoring the venue issue.       And I think you run right into the

22     Leroy concerns.     I think you run into the Cameron v.

23     Thornburgh issue of a party naming federal officials solely for

24     the purpose of getting venue in D.C.

25                 Count I is completely unnecessary to their First
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 79 of 83       79


 1     Amendment facial challenge.       So I think combining Count I and

 2     Count II is an artifice that's being used to venue this case in

 3     D.C.   So I think even if you put aside everything you've asked

 4     me to assume away, I don't think this Court should be passing

 5     on the facial constitutionality of a New York statute.          And I

 6     think you can look to the Leroy decision and the Cameron v.

 7     Thornburgh decision to get there, not on personal jurisdiction

 8     grounds, but on venue grounds.

 9                 My -- my last two points are just to mention that the

10     Ferrara case rejected the plaintiff's reliance on Calder.           And

11     I think the Court can look at that analysis and come to the

12     same result and be guided by it.        Obviously, the D.C. Circuit

13     Court's discussion of Calder is very instructive and

14     controlling.

15                 And then, finally, on the (a)(4) point, I do think

16     this Court would go against the Pollock decision and the line

17     of cases that follow Pollock in holding that official conduct

18     doesn't -- can't constitute the persistent course of conduct

19     that's necessary for the plus factor.         And I think here is

20     probably a stronger case for calling the conduct official

21     conduct than in Pollock and the other cases because here you

22     have an elected official sued in their official capacities.

23     And what could be more official than official capacity conduct?

24                 That's all I have, Your Honor.       Thank you.

25                 THE COURT:    Thank you.
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 80 of 83           80


 1                 Mr. Letter.

 2                 MR. LETTER:    I apologize.    It's just you had asked

 3     about timing.     I did want to also make sure you're aware, if --

 4     when we do make the motion to dismiss, there'll be briefing.

 5     If you deny the motion to -- the motion to dismiss based on

 6     Speech or Debate immunity, the House has an automatic right to

 7     take an immediate appeal.

 8                 So if you don't decide New York's motion, you could

 9     be keeping New York on the -- for a very long time.             So I

10     wanted to make sure --

11                 THE COURT:    Sure.   Understood.    I assumed that was

12     the case; that like other immunities, it's immediately

13     appealable and that you would --

14                 MR. LETTER:    Right.

15                 THE COURT:    -- potentially exercise that right.

16                 MR. LETTER:    Right.   Right.    Obviously different from

17     sovereign immunity, which is not immediately appealable.               But,

18     yes, Speech or Debate is immediately appealable.

19                 Thank you.

20                 THE COURT:    Mr. Strawbridge, briefly.

21                 MR. STRAWBRIDGE:      I just want to say that, obviously,

22     your sort of proposal I think -- if the Court ends up

23     dismissing -- granting the motion to dismiss for personal

24     jurisdiction, you're essentially going to be faced with the

25     same issues because we're going to be renewing the -- the writ
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 81 of 83      81


 1     as to both parties -- or both current parties.          So I'm just --

 2     I'm just pointing that out.       Obviously, we think that would be

 3     the appropriate way of proceeding.        You've heard the other

 4     side's.

 5                  On the venue point that was just raised, just want to

 6     point out that if New York's no longer in this case, we have

 7     venue under (b)(1).       We don't need venue under (b)(2).

 8                  THE COURT:    Thank you.   So I'm going to take the

 9     motion under advisement.

10                  We talked about a few things today that you might

11     decide warrant filing of supplemental authority, whether with

12     respect to case law or if you wanted to answer my question

13     about the -- Mr. Trump's citizenship status.          I'm not

14     requiring anything.       I'm just saying you're -- you're welcome

15     to.   I would ask that anything that is filed be concise and

16     filed by next Wednesday.       I'm not going to have responses.    If

17     you decide you want to send something in, do so by next

18     Wednesday.    And, otherwise, I'm going to take the motion under

19     advisement.

20                  I have no present intention of not deciding it.       I

21     appreciate both the discussions that led to the proposal and

22     the proposal itself and the basis on which the proposal was

23     made, Mr. Amer.     So I'm not intending to treat the fact that

24     you filed the motion as a reason to have a de facto All Writs

25     Act injunction here.      But that's not to say that I find this an
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 82 of 83   82


 1     easy matter and will be, you know, issuing an opinion in 24

 2     hours or anything like that.

 3                 So I will take it under advisement and hope to get

 4     something out, obviously, as soon as I can, but no specific

 5     commitments there.      So thank you.

 6                 (The proceedings were concluded.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cv-02173-CJN Document 40 Filed 09/19/19 Page 83 of 83    83


 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3                I, Nancy J. Meyer, Registered Merit Reporter,

 4     Certified Realtime Reporter, do hereby certify that the above

 5     and foregoing constitutes a true and accurate transcript of my

 6     stenograph notes and is a full, true, and complete transcript

 7     of the proceedings to the best of my ability.

 8

 9                            Dated this 19th day of September, 2019.

10

11                            /s/ Nancy J. Meyer
                              Nancy J. Meyer
12                            Official Court Reporter
                              Registered Merit Reporter
13                            Certified Realtime Reporter
                              333 Constitution Avenue Northwest, Room 6509
14                            Washington, D.C. 20001

15

16

17

18

19

20

21

22

23

24

25
